EXHIBIT 10.3

EXECUTION VERSION

FOURTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF PENSKE TRUCK LEASING CO., L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 THE LIMITED PARTNERSHIP

     2   

1.1 Formation.

     2   

1.2 Certificate of Limited Partnership

     3   

1.3 Name

     3   

1.4 Character of Business

     3   

1.5 Certain Business Policies

     3   

1.6 Principal Offices

     4   

1.7 Fiscal Year

     4   

1.8 Accounting Matters

     4   

ARTICLE 2 DEFINITIONS

     4   

2.1 Accepting Partners

     4   

2.2 Act

     4   

2.3 Adjusted Capital Account Deficit

     5   

2.4 Advisory Committee

     5   

2.5 After-Acquired Company

     5   

2.6 Affiliate

     5   

2.7 After-Acquired Business

     5   

2.8 Agreement

     5   

2.9 Alternative Structure

     5   

2.10 Approved IPO Structure

     5   

2.11 Auditor

     5   

2.12 Bankruptcy

     6   

2.13 Beneficial Owner or Beneficially Own

     6   

2.14 Bona Fide Lender

     6   

2.15 Business Activities Ancillary

     6   

2.16 Business Day

     6   

2.17 Capital Account

     6   

2.18 Capital Contribution

     7   

2.19 Capital Markets Activity

     7   

2.20 Certificate

     7   

2.21 Change of Control of the Partnership

     7   

2.22 Code

     7   

2.23 Control

     7   

2.24 Conversion Event

     7   

2.25 Corresponding Provision

     7   

2.26 Default Recovery/Remarketing Activities

     7   

2.27 Depreciation

     8   

2.28 De Minimis Business

     8   

2.29 Effective Time

     8   

2.30 Evaluation Material

     8   

2.31 Event of Withdrawal

     8   

 

- 1 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

2.32 Exchange Act

     8   

2.33 Exercising Partner

     8   

2.34 Existing Business Activities

     8   

2.35 Final Distributions

     8   

2.36 Financial Services Business

     8   

2.37 Financing

     9   

2.38 Foreclosure

     9   

2.39 GECC

     9   

2.40 GECC Consolidated Group

     9   

2.41 GECC Contingent Liabilities Agreement

     9   

2.42 GECC Credit Agreement

     9   

2.43 GE Committee Member

     9   

2.44 GE Logistics Holdco

     9   

2.45 General Partner

     9   

2.46 Generally Accepted Accounting Principles

     9   

2.47 GE Partners

     9   

2.48 GE Representative Partner

     9   

2.49 GE Tennessee

     10   

2.50 GE Truck Leasing Holdco

     10   

2.51 Governmental Authority

     10   

2.52 GP Event Date

     10   

2.53 Gross Asset Value

     10   

2.54 Holdings

     11   

2.55 Holdings LLC Agreement

     11   

2.56 Initiated Offer

     11   

2.57 Insurance

     11   

2.58 Interested Party

     11   

2.59 IPO

     11   

2.60 IPO Consummation Obligation

     11   

2.61 IPO Demand Notice

     11   

2.62 IPO Notice

     12   

2.63 IPO Rebuttal

     12   

2.64 Issuing Entity

     12   

2.65 Law

     12   

2.66 Leasing

     12   

2.67 Lien

     12   

2.68 Limited Partner

     12   

2.69 LJ VP

     12   

2.70 Majority Limited Partners

     12   

2.71 Member

     12   

2.72 Member Interest

     12   

2.73 Net Income

     13   

2.74 Net Losses

     13   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

2.75 New Credit Agreement

     13   

2.76 Non-Exercising Partner

     13   

2.77 Non-Issuing Partner

     13   

2.78 Nonrecourse Deductions

     13   

2.79 Nonrecourse Liability

     13   

2.80 Non-Voting Observer

     13   

2.81 Offer

     13   

2.82 Offered Interest

     13   

2.83 Offeree Partners

     13   

2.84 Offering Partner

     13   

2.85 Other Financial Services Activities

     13   

2.86 PAG

     13   

2.87 PAG Consolidated Group.

     14   

2.88 PAG Pledge

     14   

2.89 PAG Pledged Interest

     14   

2.90 Parent Company

     14   

2.91 Partner

     14   

2.92 Partner Nonrecourse Debt

     14   

2.93 Partner Nonrecourse Debt Minimum Gain

     14   

2.94 Partner Nonrecourse Deductions

     14   

2.95 Partnership

     14   

2.96 Partnership Certificate

     14   

2.97 Partnership Group

     14   

2.98 Partnership Interest

     14   

2.99 Partnership Minimum Gain

     14   

2.100 Partnership Registrant

     15   

2.101 Partnership Year

     15   

2.102 Penske Committee Member

     15   

2.103 Penske Corporation

     15   

2.104 Penske Partners

     15   

2.105 Percentage Interest

     15   

2.106 Permitted Intragroup Transferees

     15   

2.107 Person

     15   

2.108 Potential Buyer

     15   

2.109 Preliminary Distribution

     15   

2.110 Prior Agreement

     15   

2.111 Profits and Losses

     15   

2.112 PTLC

     16   

2.113 PTLC Consolidated Group

     17   

2.114 Purchased Interest

     17   

2.115 Qualified Purchaser

     17   

2.116 Recipient Group

     17   

2.117 Registration Rights Agreement

     17   

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

2.118 Regulations

     17   

2.119 Regulatory Allocations

     17   

2.120 Response Notice

     17   

2.121 Restricted Person

     17   

2.122 Returns

     17   

2.123 Rollins Business

     17   

2.124 Sale

     17   

2.125 Schedule

     17   

2.126 SEC

     18   

2.127 Securities

     18   

2.128 Securities Act

     18   

2.129 Securities Activity

     18   

2.130 Selling Interests

     18   

2.131 Subject Year

     18   

2.132 Subject Year To Date

     18   

2.133 Subsidiary

     18   

2.134 Tax Matters Partner

     18   

2.135 Third Party Proposed Sale

     18   

2.136 Third Tier Built-In Gain

     18   

2.137 TMP Eligible Partner

     19   

2.138 Trade Name and Trademark Agreement

     19   

2.139 Transfer

     19   

2.140 UPREIT Structure

     19   

2.141 General Provisions

     19   

ARTICLE 3 CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

     19   

3.1 Additional Capital Contributions

     19   

3.2 Capital Contributions and Accounts

     19   

3.3 Negative Capital Accounts

     20   

3.4 Compliance with Treasury Regulations

     20   

3.5 Succession to Capital Accounts

     20   

3.6 No Withdrawal of Capital Contributions

     20   

3.7 No Partnership Certificates

     20   

3.8 Percentage Interests

     20   

ARTICLE 4 COSTS AND EXPENSES

     21   

4.1 Operating Costs

     21   

ARTICLE 5 DISTRIBUTIONS; PARTNERSHIP ALLOCATIONS; TAX MATTERS

     21   

5.1 Distributions Prior to Dissolution

     21   

5.2 Partnership Allocations

     23   

5.3 Special Allocations

     25   

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

5.4 Curative Allocations

     26   

5.5 Other Allocation Rules

     27   

5.6 Tax Allocations; Code Section 704(c)

     28   

5.7 Accounting Method

     29   

ARTICLE 6 MANAGEMENT

     29   

6.1 Rights and Duties of the Partners

     29   

6.2 Fiduciary Duty of General Partner

     29   

6.3 Powers of General Partner

     29   

6.4 Advisory Committee

     31   

6.5 Restrictions on the Authority of the General Partner

     36   

6.6 Other Activities

     40   

6.7 Transactions with Affiliates

     44   

6.8 Exculpation

     45   

ARTICLE 7 COMPENSATION

     45   

ARTICLE 8 ACCOUNTS

     45   

8.1 Books and Records

     45   

8.2 Reports, Returns and Audits

     45   

ARTICLE 9 TRANSFERS AND SALES

     47   

9.1 Transfer of Interests of General Partner and PTLC Consolidated Group

     47   

9.2 Transfer or Sale of Limited Partner Interests

     48   

9.3 Right of First Offer

     49   

9.4 Certain Changes of Control

     53   

9.5 Certain General Provisions

     54   

9.6 Allocation of Profits, Losses and Distributions Subsequent to Sale

     55   

9.7 Death, Incompetence, Bankruptcy, Liquidation or Withdrawal of a Limited
Partner

     56   

9.8 Satisfactory Written Assignment Required

     56   

9.9 Transferee’s Rights

     56   

9.10 Transferees Admitted as Partners

     57   

9.11 Change of Control Rights

     57   

ARTICLE 10 EXIT/ IPO RIGHT

     57   

10.1 IPO Notice

     57   

10.2 Partnership Restructuring in connection with IPO

     59   

10.3 IPO Alternative

     59   

ARTICLE 11 DISSOLUTION

     60   

11.1 Events of Dissolution

     60   

 

- v -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

11.2 Final Accounting

     60   

11.3 Liquidation

     60   

11.4 Cancellation of Certificate

     61   

ARTICLE 12 INVESTMENT REPRESENTATIONS

     61   

12.1 Investment Purpose

     61   

12.2 Investment Restriction

     61   

ARTICLE 13 NOTICES

     61   

13.1 Method of Notice

     61   

13.2 Computation of Time

     64   

ARTICLE 14 GENERAL PROVISIONS

     64   

14.1 Entire Agreement

     64   

14.2 Amendment; Waiver

     65   

14.3 Governing Law

     65   

14.4 Binding Effect

     65   

14.5 Separability

     65   

14.6 Headings

     65   

14.7 No Third-Party Rights

     65   

14.8 Waiver of Partition

     65   

14.9 Nature of Interests

     65   

14.10 Counterpart Execution

     65   

 

- vi -



--------------------------------------------------------------------------------

SCHEDULES

SCHEDULE A – Partners and Percentage Interests

SCHEDULE B – Current Members of Advisory Committee

SCHEDULE C – Capital Accounts

 

- vii -



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

PENSKE TRUCK LEASING CO., L.P.

THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP is entered
into this 30th day of April, 2012, and effective as of the Effective Time, by
and among Penske Truck Leasing Corporation, a Delaware corporation with its
offices at 2675 Morgantown Road, Reading, Pennsylvania 19607 (as further defined
below, “PTLC”), LJ VP, LLC, a Delaware limited liability company with its
offices at 2675 Morgantown Road, Reading, Pennsylvania 19607 (as further defined
below, “LJ VP”), Penske Automotive Group, Inc., a Delaware corporation with its
offices at 2555 Telegraph Road, Bloomfield Hills, Michigan 48302 (as further
defined below, “PAG”), GE Capital Truck Leasing Holding Corp., a Delaware
corporation with its offices at 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808 (as further defined below, “GE Truck Leasing Holdco”), Logistics
Holding Corp., a Delaware corporation with its offices at 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808 (as further defined below, “GE Logistics
Holdco”), and General Electric Credit Corporation of Tennessee, a Tennessee
corporation with its offices at 2 Bethesda Metro Center, Suite 600, Bethesda, MD
20814 (as further defined below, “GE Tennessee”).

WITNESSETH:

WHEREAS, a limited partnership was heretofore formed in accordance with the
provisions of the Delaware Revised Uniform Limited Partnership Act (6 Del.C.
§17-101, et seq.) (as amended from time to time and any successor to such Act,
the “Act”) under the name Penske Truck Leasing Co., L.P. pursuant to an
Agreement of Limited Partnership dated July 18, 1988 (the “Partnership”);

WHEREAS, the Agreement of Limited Partnership was amended and restated in its
entirety by the Amended and Restated Agreement of Limited Partnership dated
August 10, 1988, and thereafter and heretofore was amended or amended and
restated from time to time, most recently by an amendment and restatement in its
entirety known as the Third Amended and Restated Agreement of Limited
Partnership of the Partnership, dated March 26, 2009 (the “Third Amended and
Restated Partnership Agreement”), by and among the parties hereto and their
predecessors (other than LJ VP); and

WHEREAS, the parties hereto desire to recognize the admission of LJ VP initially
as a limited partner and to amend and restate the Third Amended and Restated
Partnership Agreement in its entirety as hereinafter set forth.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree that
the Third Amended and Restated Partnership Agreement is hereby amended and
restated in its entirety by this Fourth Amended and Restated Agreement of
Limited Partnership and, as so amended and restated hereby, shall read in its
entirety as follows:

ARTICLE 1

THE LIMITED PARTNERSHIP

1.1 Formation.

(a) The parties hereto other than LJ VP have heretofore been admitted to the
Partnership as general partner or limited partners of the Partnership, as
applicable, and the Partnership shall engage in the business hereinafter
described for the period and upon the terms and conditions hereinafter set
forth.

(b) As of the Effective Time, LJ VP is being admitted to the Partnership
initially as a limited partner in the Partnership.

(c) Notwithstanding any provision of this Agreement to the contrary, PTLC (or
any successor thereto pursuant to the proviso in Subsection 11.1(b)) shall be
the general partner in the Partnership until the GP Event Date, at which time,
unless the GE Representative Partner and PTLC (or any such successor) otherwise
agree in writing, each in its sole discretion, (i) PTLC’s (or any such
successor’s) Partnership Interest as a general partner in the Partnership will
automatically convert to a Partnership Interest as a limited partner in the
Partnership (at the same Percentage Interest) and PTLC shall be automatically
admitted to the Partnership as a Limited Partner, and (ii) effective immediately
prior to such conversion, LJ VP’s Partnership Interest in the Partnership will
automatically convert from a Partnership Interest as a limited partner in the
Partnership to a Partnership Interest as a general partner in the Partnership
(at the same Percentage Interest) and LJ VP shall be automatically admitted to
the Partnership as a General Partner and shall continue the Partnership without
dissolution. If the GP Event Date has occurred and LJ VP is then the general
partner in the Partnership, and subsequently any Conversion Event occurs, then
at such time (A) LJ VP’s Partnership Interest (or in the case of a Sale of a
portion of such Partnership Interest, the portion thereof being Sold) will
automatically convert from a Partnership Interest as a general partner in the
Partnership to a Partnership Interest as a limited partner in the Partnership
(at the same Percentage Interest) and, subject to the further conditions
relating to Transfers under this Agreement, the transferee in such Sale or, if
there is no such transferee, LJ VP, shall be admitted as a Limited Partner and
(B) if such conversion would otherwise result in there being no General Partner,
then, effective immediately prior to such conversion, the Partnership Interest
held by the then Managing Member of Holdings will automatically convert from a
Partnership Interest as a limited partner in the Partnership to a Partnership
Interest as a general partner in the Partnership (at the same Percentage
Interest as it then holds in the Partnership, but no more than the 9.18%
Percentage Interest, in its capacity as general partner, held by the General
Partner at the Effective Time) and the then Managing Member of Holdings shall be
automatically admitted to the Partnership as a General Partner and shall
continue the Partnership without dissolution.

 

- 2 -



--------------------------------------------------------------------------------

1.2 Certificate of Limited Partnership. PTLC has previously executed and caused
to be filed (a) a Certificate of Limited Partnership of the Partnership in the
office of the Secretary of State of the State of Delaware on July 18, 1988,
(b) a Certificate of Amendment to Certificate of Limited Partnership of the
Partnership in the office of the Secretary of State of the State of Delaware on
July 21, 1988, and (c) a Certificate of Amendment to Certificate of Limited
Partnership of the Partnership in the office of the Secretary of State of the
State of Delaware on March 20, 2002 (such Certificate of Limited Partnership,
together with and as amended by such Certificates of Amendment, is hereinafter
collectively referred to as the “Certificate”). The General Partner shall
execute such further documents (including any additional amendments to the
Certificate to reflect the occurrence of the transactions contemplated by
Section 1.1) and take such further action as shall be appropriate to comply with
all requirements of Law for the formation and operation of a limited partnership
in the State of Delaware and all other jurisdictions where the Partnership may
elect to do business.

1.3 Name. The name of the Partnership is Penske Truck Leasing Co., L.P. Subject
to the provisions of Subsection 6.5(c)(iv), the General Partner may change the
name of the Partnership or cause the business of the Partnership to be conducted
under any other name (other than any name including the term “General Electric”,
“GE” or derivatives thereof) and, in any such event, the General Partner shall
notify the Limited Partners of such name change within thirty (30) days
thereafter.

1.4 Character of Business. The business of the Partnership shall be (i) the
rental, leasing and servicing of tractors, trailers and trucks to third-party
users, and the sale of such tractors, trailers and trucks used in the business
of the Partnership; (ii) acting as a dedicated contract motor carrier, (iii) the
provision of other third-party logistics services such as distribution center
management, transportation management, managing and optimizing enterprises’
logistics networks, and providing supply chain consulting services,
(iv) conducting Business Activities Ancillary to the businesses set forth in
clauses (i), (ii) and (iii), and (v) such other activities and business as may
be lawfully conducted by a limited partnership formed under the Laws of the
State of Delaware. “Business Activities Ancillary” to a specified business shall
mean business activities that are not conducted as a separate profitable
business offering and comprise not more than five percent (5%) of the value
measured by the net profit of the business activities of the specified business.
The Partnership shall have and exercise all the powers now or hereafter
conferred by the Laws of the State of Delaware on limited partnerships formed
under the Laws of that State, and to do any and all things as fully as natural
persons might or could do as are not prohibited by Law in furtherance of the
aforesaid business of the Partnership. The business of the Partnership shall be
conducted in accordance with, and any action required or permitted to be taken
by the General Partner or any Limited Partner shall be taken in compliance with,
all applicable Laws.

1.5 Certain Business Policies. The Partnership adopted prior to the Effective
Time, in accordance with the terms of this Agreement as then in effect, and
maintains policies with respect to requirements of environmental Laws, antitrust
Laws, Laws relating to contracts with Governmental Authorities, insider trading
and ethical business practices, as well as credit approval levels. The
Partnership shall conduct its business in accordance with such policies, as the
same may be amended from time to time in accordance with Subsections 6.5(b)(ii)
and (c)(ii).

 

- 3 -



--------------------------------------------------------------------------------

1.6 Principal Offices. The location of the principal offices of the Partnership
shall be at 2675 Morgantown Road, Reading, Pennsylvania 19607, or at such other
location as may be selected from time to time by the General Partner. If the
General Partner changes the location of the principal offices of the
Partnership, the Limited Partners shall be notified in writing within thirty
(30) days thereafter. The Partnership may maintain such other offices at such
other places as the General Partner deems advisable.

1.7 Fiscal Year. The fiscal year of the Partnership shall be the calendar year
(the “Partnership Year”).

1.8 Accounting Matters. Unless otherwise specified herein, all accounting
determinations hereunder shall be made, all accounting terms used herein shall
be interpreted, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with Generally Accepted Accounting Principles
applied on a consistent basis with prior periods, except, in the case of such
financial statements, for departures from Generally Accepted Accounting
Principles that may from time to time be approved in writing by the Partners and
the Auditor who is at the time reporting on such financial statements. In the
event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of calculation of permitted
distributions, standards or other terms in this Agreement, then the General
Partner agrees to enter into negotiations with the other Partners in order to
amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for permitting
distributions and other matters shall have the same economic effect after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Partners, all such permitted distributions and other matters in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any final rule, regulation, pronouncement or
opinion by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or any successor organization or, if applicable,
the SEC.

ARTICLE 2

DEFINITIONS

The following defined terms used in this Agreement shall have the respective
meanings specified below.

2.1 Accepting Partners. “Accepting Partners” shall have the meaning ascribed to
such term in Subsection 9.3(e).

2.2 Act. “Act” shall have the meaning ascribed to such term in the first
“Whereas” clause hereof as amended and in effect from time to time, or the
corresponding provisions of any successor statute.

 

- 4 -



--------------------------------------------------------------------------------

2.3 Adjusted Capital Account Deficit. “Adjusted Capital Account Deficit” shall
mean, with respect to any Limited Partner, the deficit balance, if any, in such
Partner’s Capital Account as of the end of the relevant taxable year or other
period after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts that such Partner is obligated to
restore (pursuant to the terms of this Agreement or otherwise) or deemed
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(ii) Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

2.4 Advisory Committee. “Advisory Committee” shall have the meaning ascribed to
such term in Subsection 6.4(a).

2.5 After-Acquired Company. “After-Acquired Company” shall have the meaning
ascribed to such term in Subsection 6.6(h).

2.6 Affiliate. “Affiliate” shall mean, with respect to any specified Person, any
other Person that, at the time of determination, (i) directly or indirectly
through one or more intermediaries Controls, is Controlled by or is under common
Control with, such specified Person, (ii) beneficially owns or Controls ten
percent (10%) or more of any class or series of outstanding voting securities of
such specified Person, (iii) is a managing member, manager or general partner of
such specified Person, or (iv) is an officer, director, managing member, manager
or general partner of any of the foregoing.

2.7 After-Acquired Business. “After-Acquired Business” shall have the meaning
ascribed to such term in Subsection 6.6(h).

2.8 Agreement. This “Agreement” shall refer to this Fourth Amended and Restated
Agreement of Limited Partnership, including the Schedules hereto, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

2.9 Alternative Structure. “Alternative Structure” or “Alternative Structures”
shall have the meaning ascribed to such term in Subsection 10.1(b).

2.10 Approved IPO Structure. “Approved IPO Structure” shall have the meaning
ascribed to such term in Subsection 10.1(f).

2.11 Auditor. “Auditor” shall mean Deloitte LLP or any successor firm of
independent auditors selected pursuant to Subsection 6.4(g).

 

- 5 -



--------------------------------------------------------------------------------

2.12 Bankruptcy. The “Bankruptcy” of a Partner shall mean (i) the filing by a
Partner of a voluntary petition seeking liquidation, reorganization, arrangement
or readjustment, in any form, of its debts under Title 11 of the United States
Code or any other federal or state insolvency Law, or a Partner’s filing an
answer consenting to or acquiescing in any such petition, (ii) the making by a
Partner of any assignment for the benefit of its creditors or (iii) the
expiration of sixty (60) days after the filing of an involuntary petition under
Title 11 of the United States Code, an application for the appointment of a
receiver for the assets of a Partner, or an involuntary petition seeking
liquidation, reorganization, arrangement or readjustment of its debts under any
other federal or state insolvency Law, provided that the same shall not have
been vacated, set aside or stayed within such sixty (60)-day period.

2.13 Beneficial Owner or Beneficially Own. “Beneficial Owner” or “Beneficially
Own” shall have the meaning given in Rule 13d-3 under the Exchange Act and a
Person’s beneficial ownership of securities of any Person will be calculated in
accordance with the provisions of that Rule.

2.14 Bona Fide Lender. “Bona Fide Lender” shall have the meaning ascribed to
such term in Subsection 9.2(f).

2.15 Business Activities Ancillary. “Business Activities Ancillary” shall have
the meaning ascribed to such term in Subsection 1.4.

2.16 Business Day. “Business Day” shall mean any day other than a Saturday or
Sunday or other day that commercial banks are required or permitted to be closed
in New York City.

2.17 Capital Account. “Capital Account” shall mean, with respect to any Partner,
the Capital Account maintained for such Partner in accordance with the following
provisions:

(i) To each Partner’s Capital Account there shall be credited such Partner’s
Capital Contributions, such Partner’s distributive share of Profits and any
items in the nature of income or gain that are specially allocated pursuant to
Section 5.3 or Section 5.4, and the amount of any Partnership liabilities
assumed by such Partner or that are secured by any Partnership property
distributed to such Partner;

(ii) To each Partner’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any Partnership property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 5.3 or Section 5.4, and the amount of
any liabilities of such Partner assumed by the Partnership or that are secured
by any property contributed by such Partner to the Partnership.

(iii) In the event all or a portion of an interest in the Partnership is
Transferred, in accordance with the terms of this Agreement (including
Section 9.4), the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the transferred interest.

 

- 6 -



--------------------------------------------------------------------------------

(iv) In determining the amount of any liability for purposes of subparagraphs
(i) and (ii) and the definition of “Capital Contribution,” there shall be taken
into account Code Section 752(c) and any other applicable provisions of the Code
and Regulations.

2.18 Capital Contribution. “Capital Contribution” shall mean, with respect to
any Partner, the amount of money and the initial Gross Asset Value of any
property (other than money) contributed to the Partnership by such Partner (or
its predecessors in interest) with respect to the Partnership Interest held by
such Partner.

2.19 Capital Markets Activity. “Capital Markets Activity” shall have the meaning
ascribed to such term in Subsection 6.6(j).

2.20 Certificate. “Certificate” shall have the meaning ascribed to such term in
Section 1.2.

2.21 Change of Control of the Partnership. “Change of Control of the
Partnership” shall mean (i) the consummation of a merger or consolidation of one
or more members of the Partnership Group which collectively own, directly or
indirectly, all or substantially all of the Partnership Group’s assets with or
into another entity (whether or not it is the surviving entity) that is not the
Partnership or a direct or indirect wholly-owned subsidiary of the Partnership;
or (ii) the Sale of all or substantially all of the Partnership’s assets in one
or more of a series of related transactions.

2.22 Code. “Code” shall mean the Internal Revenue Code of 1986, as amended and
in effect from time to time, or the corresponding provisions of any successor
statute.

2.23 Control. “Control” (including the correlative terms “Controlling,”
“Controlled by” and “under common Control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

2.24 Conversion Event. “Conversion Event” shall mean the occurrence of any of
the following: (i) the Sale in accordance with this Agreement or the Holdings
LLC Agreement of all or any portion of LJ VP’s Partnership Interest; (ii) the
dissolution of Holdings pursuant to Section 12.1 of the Holdings LLC Agreement;
(iii) the dissolution of LJ VP pursuant to Section 15 of the LJ VP LLC Agreement
or the Bankruptcy of LJ VP; and (iv) while LJ VP then holds a Partnership
Interest (as a general partner), the Managing Member of Holdings ceases to be
PTLC or a Controlled Affiliate of PTLC other than as a result of a Bankruptcy of
PTLC (or any permitted successor to its Member Interest as the Managing Member
of Holdings).

2.25 Corresponding Provision. “Corresponding Provision” shall mean the provision
in a Prior Agreement, if any, that corresponds to a given provision in this
Agreement.

2.26 Default Recovery/Remarketing Activities. “Default Recovery/Remarketing
Activities” shall have the meaning ascribed to such term in Subsection 6.6(j).

 

- 7 -



--------------------------------------------------------------------------------

2.27 Depreciation. “Depreciation” shall mean, for each taxable year or portion
of a taxable year for which the Partnership is required to allocate Profits,
Losses, or other items pursuant to Article 5 or the Corresponding Provision of
any Prior Agreement, an amount equal to the depreciation, amortization or other
cost recovery deduction allowable for federal income tax purposes with respect
to an asset for such year or other period, except that (i) with respect to any
asset whose Gross Asset Value differs from its adjusted tax basis for federal
income tax purposes and which difference is being eliminated by use of the
“remedial allocation method” defined by Treasury Regulation Section 1.704-3(d),
Depreciation for such taxable year or portion of a taxable year shall be the
amount of the book basis recovered for such taxable year or portion of a taxable
year under the rules prescribed in Treasury Regulation Section 1.704-3(d)(2)
(notwithstanding anything to the contrary in Subsection 5.6(c) or the
Corresponding Provision of any Prior Agreement) and (ii) with respect to any
other asset whose Gross Asset Value differs from its adjusted basis for federal
income tax purposes at the beginning of such year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization or other cost
recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the adjusted tax basis of an
asset at the beginning of such taxable year or portion of a taxable year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method agreed upon by the Partners.

2.28 De Minimis Business. “De Minimis Business” shall have the meaning ascribed
to such term in Subsection 6.6(j).

2.29 Effective Time. “Effective Time” shall mean the close of the Partnership’s
business on the date of this Agreement.

2.30 Evaluation Material. “Evaluation Material” shall have the meaning ascribed
to such term in Subsection 6.4(i).

2.31 Event of Withdrawal. “Event of Withdrawal” shall have the meaning ascribed
to such term in Subsection 11.1(b).

2.32 Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended and in effect from time to time, or the corresponding
provisions of any successor statute, and the rules and regulations promulgated
thereunder.

2.33 Exercising Partner. “Exercising Partner” shall mean the GE Representative
Partner or PTLC (excluding any Permitted Intragroup Transferees thereof), either
of whom may deliver an IPO Notice.

2.34 Existing Business Activities. “Existing Business Activities” shall have the
meaning ascribed to such term in Subsection 6.6(j).

2.35 Final Distributions. “Final Distributions” shall have the meaning ascribed
to such term in Subsection 5.1(b).

2.36 Financial Services Business. “Financial Services Business” shall have the
meaning ascribed to such term in Subsection 6.6(j).

 

- 8 -



--------------------------------------------------------------------------------

2.37 Financing. “Financing” shall have the meaning ascribed to such term in
Subsection 6.6(j).

2.38 Foreclosure. “Foreclosure” shall have the meaning ascribed to such term in
Subsection 9.2(f).

2.39 GECC. “GECC” shall mean General Electric Capital Corporation, a Delaware
corporation.

2.40 GECC Consolidated Group. “GECC Consolidated Group” shall mean the
consolidated group, determined in accordance with Generally Accepted Accounting
Principles, of which GECC is the common parent.

2.41 GECC Contingent Liabilities Agreement. “GECC Contingent Liabilities
Agreement” shall mean the Amended and Restated Contingent Liabilities Agreement,
dated on or about the date of this Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

2.42 GECC Credit Agreement. “GECC Credit Agreement” shall mean the Second
Amended and Restated Credit Agreement, dated the date of this Agreement, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

2.43 GE Committee Member. “GE Committee Member” shall have the meaning ascribed
to such term in Subsection 6.4(a).

2.44 GE Logistics Holdco. “GE Logistics Holdco” shall have the meaning ascribed
to such term in the first Paragraph of this Agreement and shall include any
Permitted Intragroup Transferees thereof.

2.45 General Partner. “General Partner” shall mean, (i) as of the Effective
Time, PTLC and (ii) unless this Agreement otherwise provides or upon receipt of
a manually signed approval of a duly authorized officer of the GE Representative
Partner and PTLC, each in its sole discretion, then at any time after the GP
Event Date, LJ VP until such time as LJ VP is replaced or substituted in
accordance with the terms of Section 1.1(c) or Section 11.1(b) of this
Agreement, each in its capacity as the general partner in the Partnership and
with respect to its Partnership Interest as a general partner in the
Partnership.

2.46 Generally Accepted Accounting Principles. “Generally Accepted Accounting
Principles” shall refer to generally accepted accounting principles as in effect
from time to time in the United States of America.

2.47 GE Partners. “GE Partners” shall mean GE Truck Leasing Holdco, GE Logistics
Holdco and GE Tennessee and any Permitted Intragroup Transferees thereof.

2.48 GE Representative Partner. “GE Representative Partner” shall mean (i) GE
Truck Leasing Holdco or such other Partner as designated by the then existing GE
Partners, or (ii) any permitted successor or permitted assignee to which a GE
Partner has Sold its right to designate or replace the GE Representative Partner
pursuant to Subsection 9.5(d) (and any permitted successor or permitted assignee
thereof) or such other Partner as designated thereby.

 

- 9 -



--------------------------------------------------------------------------------

2.49 GE Tennessee. “GE Tennessee” shall have the meaning ascribed to such term
in the first Paragraph of this Agreement and shall include any Permitted
Intragroup Transferees thereof.

2.50 GE Truck Leasing Holdco. “GE Truck Leasing Holdco” shall have the meaning
ascribed to such term in the first Paragraph of this Agreement and shall include
any Permitted Intragroup Transferees thereof.

2.51 Governmental Authority. “Governmental Authority” shall mean any (i) U.S.,
foreign, federal, state, local or other government, (ii) governmental
commission, board, body, bureau, agency, department or other judicial,
regulatory or administrative authority of any nature, including courts,
tribunals and other judicial bodies, (iii) any self-regulatory body or
authority, and (iv) any instrumentality or entity designed to act for or on
behalf of the foregoing in exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

2.52 GP Event Date. “GP Event Date” shall mean the close of the Partnership’s
business on January 31, 2014.

2.53 Gross Asset Value. “Gross Asset Value” shall mean, with respect to any
asset, the asset’s adjusted basis for federal income tax purposes except as
follows:

(1) The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset, as agreed to by
the General Partner and the Contributing Partner at the time of such
contribution, provided that, if the contributing Partner is the General Partner
or an Affiliate of the General Partner, the gross fair market value of such
asset must be approved by the Majority Limited Partners and the GE
Representative Partner;

(2) The Gross Asset Values of all Partnership assets shall be adjusted to equal
their respective gross fair market values, as proposed by the General Partner
and approved by the Majority Limited Partners and the GE Representative Partner,
as of the following times: (a) the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (b) the distribution by the Partnership to a
Partner of more than a de minimis amount of property as consideration for a
Partnership Interest; (c) the liquidation of the Partnership within the meaning
of Treasury Regulation Section 1.704-1(b)(2)(ii)(g); and (d) in connection with
the grant of an interest in the Partnership (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Partnership by an existing Partner acting in a partner capacity, or by a new
Partner acting in a partner capacity in anticipation of being a Partner;
provided, however, that adjustments pursuant to clauses (a), (b) and (d) above
shall be made only if the General Partner reasonably determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

 

- 10 -



--------------------------------------------------------------------------------

(3) The Gross Asset Value of any Partnership asset distributed to any Partner
shall be adjusted to equal the gross fair market value of such asset on the date
of distribution as determined by the distributee and the General Partner,
provided that, if the distributee is the General Partner or an Affiliate of the
General Partner, the determination of the fair market value of the distributed
asset shall require the approval of the Majority Limited Partners and the GE
Representative Partner; and

(4) The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Section 743(b) but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to (a) Regulations Section 1.704-1(b)(2)(iv)(m) and (b) subparagraph (vi) of the
definition of “Profits” and “Losses” in Subsection 2.111 or Subsection 5.3(g),
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this subparagraph (4) to the extent the General Partner determines that an
adjustment pursuant to subparagraph (2) is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (4).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
Subsections 2.53(1), (2), or (4) hereof or the Corresponding Provision of any
Prior Agreement, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Profits and Losses.

2.54 Holdings. “Holdings” shall mean LJ VP Holdings LLC, a Delaware limited
liability company and the sole member of LJ VP.

2.55 Holdings LLC Agreement. “Holdings LLC Agreement” shall mean that certain
Amended and Restated Limited Liability Company Agreement of Holdings, dated as
of the date hereof, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

2.56 Initiated Offer. “Initiated Offer” shall have the meaning ascribed to such
term in Subsection 9.3(c).

2.57 Insurance. “Insurance” shall have the meaning ascribed to such term in
Subsection 6.6(j).

2.58 Interested Party. “Interested Party” shall have the meaning ascribed to
such term in Subsection 6.6(a).

2.59 IPO. “IPO” shall mean the initial public offering limit to common equity
securities involving the Partnership Registrant.

2.60 IPO Consummation Obligation. “IPO Consummation Obligation” shall have the
meaning ascribed to such term in Subsection 10.1(c).

2.61 IPO Demand Notice. “IPO Demand Notice” shall have the meaning ascribed to
such term in Subsection 10.1(b).

 

- 11 -



--------------------------------------------------------------------------------

2.62 IPO Notice. “IPO Notice” shall have the meaning ascribed to such term in
Subsection 10.1(a).

2.63 IPO Rebuttal. “IPO Rebuttal” shall have the meaning ascribed to such term
in Subsection 10.1(b).

2.64 Issuing Entity. “Issuing Entity” shall mean any entity formed to be the
issuer in the IPO.

2.65 Law. “Law” shall mean any applicable foreign or domestic, federal, state or
local statute, ordinance, rule, regulation, code, license, permit,
authorization, approval, consent, order, judgment, decree, injunction or
requirement of any Governmental Authority or any arbitration tribunal.

2.66 Leasing. “Leasing” shall have the meaning ascribed to such term in
Subsection 6.6(j).

2.67 Lien. “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

2.68 Limited Partner. “Limited Partner” shall mean (i) as of the Effective Time,
GE Tennessee, LJ VP, PTLC in its capacity as limited partner to the extent set
forth in Schedules A and C, PAG, GE Truck Leasing Holdco and GE Logistics
Holdco, and (ii) after the Effective Time, the Persons set forth in the
foregoing clause (i) and such other Persons as may be admitted from time to time
as limited partners in the Partnership in accordance with this Agreement, each
in its capacity as a Limited Partner, but at any given time shall not include
(A) such Persons that cease to be limited partners as provided in Article 9 or
(B) LJ VP to the extent provided in Subsection 1.1(c) with respect to its
Partnership Interest as a general partner in the Partnership.

2.69 LJ VP. “LJ VP” shall mean LJ VP, LLC, a Delaware limited liability company
and initially a Limited Partner.

2.70 Majority Limited Partners. “Majority Limited Partners” shall mean, at any
given time, Limited Partners (other than PTLC and its Affiliates, which for the
preclusion of doubt includes as of the Effective Time PAG and LJ VP and will
continue to include PAG and LJ VP as long as each is an Affiliate of PTLC) who
then hold a majority of limited partner interests in the Partnership (exclusive
of any limited partner interest in the Partnership then held by PTLC and its
Affiliates).

2.71 Member. “Member” shall have the meaning ascribed to such term in the
Holdings LLC Agreement.

2.72 Member Interest. “Member Interest” shall have the meaning ascribed to such
term in the Holdings LLC Agreement.

 

- 12 -



--------------------------------------------------------------------------------

2.73 Net Income. “Net Income” shall mean, for any period, the consolidated net
income of the Partnership and its Subsidiaries, determined on a consolidated
basis in accordance with Generally Accepted Accounting Principles; provided,
however, (i) any positive or negative currency transaction adjustments will be
excluded from the determination of Net Income to the extent such adjustments do
not require an adjustment to the Partnership’s equity and (ii) goodwill
impairment charges will be excluded from the determination of Net Income.

2.74 Net Losses. “Net Losses” shall have the meaning ascribed to such term in
Subsection 9.3(i).

2.75 New Credit Agreement. “New Credit Agreement” shall mean the Credit
Agreement expected to be executed on or around May 1, 2012 by and among the
Partnership, PTL Finance Corporation, the subsidiary borrowers and the several
lenders from time to time parties thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

2.76 Non-Exercising Partner. “Non-Exercising Partner” shall mean the GE
Representative Partner or PTLC (excluding any Permitted Intragroup Transferees
thereof), whichever did not deliver an IPO Notice, as the case may be.

2.77 Non-Issuing Partner. “Non-Issuing Partner” shall have the meaning ascribed
to such term in Subsection 6.4(i).

2.78 Nonrecourse Deductions. “Nonrecourse Deductions” shall have the meaning set
forth in Regulations Sections 1.704-2(b)(1) and 1.704-2(c).

2.79 Nonrecourse Liability. “Nonrecourse Liability” shall have the meaning set
forth in Regulations Section 1.704-2(b)(3).

2.80 Non-Voting Observer. “Non-Voting Observer” shall have the meaning ascribed
to such term in Subsection 6.4(j).

2.81 Offer. “Offer” shall have the meaning ascribed to such term in Subsection
9.3(c).

2.82 Offered Interest. “Offered Interest” shall have the meaning ascribed to
such term in Subsection 9.3(c).

2.83 Offeree Partners. “Offeree Partners” shall have the meaning ascribed to
such term in Subsection 9.3(c).

2.84 Offering Partner. “Offering Partner” shall have the meaning ascribed to
such term in Subsection 9.3(c).

2.85 Other Financial Services Activities. “Other Financial Services Activities”
shall have the meaning ascribed to such term in Subsection 6.6(j).

2.86 PAG. “PAG” shall have the meaning ascribed to such term in the first
Paragraph of this Agreement and shall include any Permitted Intragroup
Transferees thereof.

 

- 13 -



--------------------------------------------------------------------------------

2.87 PAG Consolidated Group. “PAG Consolidated Group” shall mean a consolidated
group, determined in accordance with Generally Accepted Accounting Principles,
of which PAG is the common parent.

2.88 PAG Pledge. “PAG Pledge” shall have the meaning ascribed to such term in
Subsection 9.2(f).

2.89 PAG Pledged Interest. “PAG Pledged Interest” shall have the meaning
ascribed to such term in Subsection 9.2(f).

2.90 Parent Company. “Parent Company” shall mean, in the case of a GE Partner,
GECC and, in the case of a Penske Partner, Penske Corporation. The Parent
Company of PAG shall be Penske Corporation for so long as PAG is Controlled by
Penske Corporation.

2.91 Partner. “Partner” shall mean the General Partner or a Limited Partner.

2.92 Partner Nonrecourse Debt. “Partner Nonrecourse Debt” shall have the meaning
set forth in Regulations Section 1.704-2(b)(4).

2.93 Partner Nonrecourse Debt Minimum Gain. “Partner Nonrecourse Debt Minimum
Gain” shall mean an amount, with respect to each Partner Nonrecourse Debt, equal
to the Partnership Minimum Gain that would result if such Partner Nonrecourse
Debt were treated as a Nonrecourse Liability, determined in accordance with the
provisions of Regulations Section 1.704-2(i)(3) relating to “partner nonrecourse
debt minimum gain.”

2.94 Partner Nonrecourse Deductions. “Partner Nonrecourse Deductions” shall have
the meaning set forth in Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).

2.95 Partnership. “Partnership” shall have the meaning ascribed to such term in
in the first “Whereas” clause hereof.

2.96 Partnership Certificate. “Partnership Certificate” shall have the meaning
ascribed to such term in Section 3.7.

2.97 Partnership Group. “Partnership Group” shall mean, individually or in the
aggregate, the Partnership and its Subsidiaries.

2.98 Partnership Interest. “Partnership Interest” shall refer, with respect to a
given Partner as of a given date, to such Partner’s interest as a general
partner of the Partnership (if any) and such Partner’s interest as a limited
partner of the Partnership (if any), in each case as of such date, including any
and all benefits to which the holder of such an interest may be entitled as
provided in this Agreement, together with all obligations of such Partner to
comply with the terms and provisions of this Agreement.

2.99 Partnership Minimum Gain. “Partnership Minimum Gain” shall have the meaning
set forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

- 14 -



--------------------------------------------------------------------------------

2.100 Partnership Registrant. “Partnership Registrant” shall mean the
Partnership or the Issuing Entity that is the issuer in the IPO, as the case may
be.

2.101 Partnership Year. “Partnership Year” shall have the meaning ascribed to
such term in Section 1.7.

2.102 Penske Committee Member. “Penske Committee Member” shall have the meaning
ascribed to such term in Subsection 6.4(a).

2.103 Penske Corporation. “Penske Corporation” shall mean Penske Corporation, a
Delaware corporation.

2.104 Penske Partners. “Penske Partners” shall mean (i) PTLC and (ii) PAG until
the date, if any, that PAG ceases to be a Controlled Affiliate of Penske
Corporation, and, in each case, any Permitted Intragroup Transferees thereof.

2.105 Percentage Interest. The “Percentage Interest” of a Partner shall be the
percentage ownership set forth next to its respective name on Schedule A hereto,
as such Schedule A shall be amended, restated, supplemented or otherwise
modified from time to time to reflect Sales of interests in the Partnership to
the extent permitted by this Agreement.

2.106 Permitted Intragroup Transferees. “Permitted Intragroup Transferees” shall
mean successors and assigns permitted or required under Subsections 9.2(b),
(c) or (d).

2.107 Person. “Person” shall include an individual, a partnership, a
corporation, a limited liability company, a trust, an unincorporated
organization, a government or any department or agency thereof, and any other
entity.

2.108 Potential Buyer. “Potential Buyer” shall have the meaning ascribed to such
term in Subsection 6.4(i).

2.109 Preliminary Distribution. “Preliminary Distribution” shall have the
meaning ascribed to such term in Subsection 5.1(a).

2.110 Prior Agreement. “Prior Agreement” shall mean each of the Amended and
Restated Agreement of Limited Partnership of Penske Truck Leasing Co., L.P.,
dated August 10, 1988, the Second Amended and Restated Agreement of Limited
Partnership of Penske Truck Leasing Co., L.P., dated September 19, 2008, and the
Third Amended and Restated Agreement of Limited Partnership of Penske Truck
Leasing Co., L.P., dated March 26, 2009, in each case as amended and in effect
from time to time.

2.111 Profits and Losses. “Profits” and “Losses” shall mean, for each taxable
year or portion of a taxable year, an amount equal to the Partnership’s taxable
income or loss for such taxable year or portion of a taxable year, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:

 

- 15 -



--------------------------------------------------------------------------------

(i) Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
Subsection 2.111 shall be added to such taxable income or loss;

(ii) Any expenditures of the Partnership described in Section 705(a)(2)(B) of
the Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into
account in computing Profits or Losses pursuant to this Subsection 2.111 shall
be subtracted from such taxable income or loss;

(iii) In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to Subsection 2.53(2) or (3) hereof, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Profits or Losses;

(iv) Gain or loss resulting from any disposition of Partnership property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

(v) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such taxable year or portion of a taxable
year;

(vi) To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Sections 734(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Partner’s
interest in the Partnership, the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Profits or
Losses; and

(vii) Notwithstanding any other provision of this definition of “Profits” and
“Losses,” any items that are specially allocated pursuant to Sections 5.3 and
5.4 shall not be taken into account in computing Profits or Losses.

The amounts of items of Partnership income, gain, loss, or deduction available
to be specially allocated pursuant to Sections 5.3 and 5.4 shall be determined
by applying rules analogous to those set forth in subparagraphs (i) through
(vi).

2.112 PTLC. “PTLC” shall have the meaning ascribed to such term in the first
Paragraph of this Agreement and shall include any Permitted Intragroup
Transferees thereof.

 

- 16 -



--------------------------------------------------------------------------------

2.113 PTLC Consolidated Group. “PTLC Consolidated Group” shall mean the
consolidated group, determined in accordance with Generally Accepted Accounting
Principles, of which Penske Corporation is the common parent, except that
members of the PAG Consolidated Group shall not be deemed members of the PTLC
Consolidated Group.

2.114 Purchased Interest. “Purchased Interest” shall have the meaning ascribed
to such term in Subsection 9.4(c).

2.115 Qualified Purchaser. “Qualified Purchaser” shall mean a Person who does
not directly compete with the Partnership (as such term is defined in Subsection
6.6(d)).

2.116 Recipient Group. “Recipient Group” shall have the meaning ascribed to such
term in Subsection 6.4(i).

2.117 Registration Rights Agreement. “Registration Rights Agreement” shall mean
the Registration Rights Agreement entered into by the Partners, the Partnership,
Holdings and LJ VP as of the Effective Time, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

2.118 Regulations. “Regulations” shall mean the United States Income Tax
Regulations, including Temporary Regulations, promulgated under the Code, as
such regulations may be amended, restated, supplemented or otherwise modified
from time to time.

2.119 Regulatory Allocations. “Regulatory Allocations” shall have the meaning
set forth in Section 5.4.

2.120 Response Notice. “Response Notice” shall have the meaning ascribed to such
term in Subsection 9.3(d).

2.121 Restricted Person. “Restricted Person” shall have the meaning ascribed to
such term in Subsection 6.6(h).

2.122 Returns. “Returns” shall have the meaning ascribed to such term in
Subsection 8.2(d).

2.123 Rollins Business. “Rollins Business” shall mean the truck leasing business
as conducted by Rollins Truck Leasing Corp. at the time of its acquisition by
the Partnership and such business as may have been continued by the Partnership
Group.

2.124 Sale. “Sale” (including, with its correlative meanings, “Sell” and “Sold”)
with respect to a Partnership Interest shall mean any voluntary or involuntary
sale, assignment, transfer or other disposition of all or any portion of such
Partnership Interest (or any right or interest therein), including by operation
of Law, but, for the avoidance of doubt, does not include the creation of any
Liens upon a Partnership Interest unless the holder of such a Lien acquires all
or any portion of such Partnership Interest or the Partnership Interest is
otherwise sold, transferred or assigned in accordance with the Lien.

2.125 Schedule. “Schedule” shall refer to one of several written Schedules to
this Agreement, as amended, restated, supplemented or otherwise modified from
time to time to the extent permitted by this Agreement, each of which is hereby
incorporated into and made a part of this Agreement for all purposes.

 

- 17 -



--------------------------------------------------------------------------------

2.126 SEC. “SEC” shall mean the Securities and Exchange Commission or any
successor agency.

2.127 Securities. “Securities” shall mean any common equity securities of the
Partnership Registrant.

2.128 Securities Act. “Securities Act” shall mean the Securities Act of 1933, as
amended and in effect from time to time, or the corresponding provisions of any
successor statute, and the rules and regulations promulgated thereunder.

2.129 Securities Activity. “Securities Activity” shall have the meaning ascribed
to such term in Subsection 6.6(j).

2.130 Selling Interests. “Selling Interests” shall have the meaning ascribed to
such term in Subsection 10.1(d).

2.131 Subject Year. “Subject Year” shall mean a Partnership Year with respect to
which Net Income for such Partnership Year or the fiscal quarters thereof is
being calculated for purposes of determining whether distributions to the
Partners are to be made under Section 5.1, regardless of whether such
distributions are to be made in such Partnership Year or the following
Partnership Year.

2.132 Subject Year To Date. “Subject Year to Date” shall mean the Subject Year
through and including the quarter for which Net Income is being calculated.

2.133 Subsidiary. “Subsidiary” shall refer to (i) any corporation (or equivalent
legal entity under foreign Law) of which another Person owns directly or
indirectly more than fifty percent (50%) of the stock, the holders of which are
ordinarily and generally, in the absence of contingencies or understandings,
entitled to vote for the election of directors, (ii) any limited liability
company in which such Person owns directly or indirectly more than fifty percent
(50%) of the membership interests, (iii) any partnership in which such other
Person owns directly or indirectly more than fifty percent (50%) of the
partnership interests and (iv) any other entity of which another Person has the
voting power to elect the majority of the members of the board of directors, the
board of managers or a similar body of such entity.

2.134 Tax Matters Partner. “Tax Matters Partner” shall have the meaning ascribed
to such term in Subsection 8.2(e).

2.135 Third Party Proposed Sale. “Third Party Proposed Sale” shall have the
meaning ascribed to such term in Subsection 9.3(c).

2.136 Third Tier Built-In Gain. “Third Tier Built-In Gain” shall have the
meaning ascribed to such term in Subsection 5.5(d).

 

- 18 -



--------------------------------------------------------------------------------

2.137 TMP Eligible Partner. “TMP Eligible Partner” shall have the meaning
ascribed to such term in Subsection 8.2(e).

2.138 Trade Name and Trademark Agreement. “Trade Name and Trademark Agreement”
shall mean that certain Amended and Restated Trade Name and Trademark Agreement,
dated the date of this Agreement, between Penske System, Inc. and the
Partnership, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

2.139 Transfer. “Transfer” shall mean any Sale or creation of a Lien.

2.140 UPREIT Structure. “UPREIT Structure” shall have the meaning ascribed to
such term in Subsection 10.1(a).

2.141 General Provisions. Unless the context otherwise requires, as used in this
Agreement, (i) the terms “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision; (ii) terms used in the singular also include
the plural and vice versa; (iii) all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations; (iv) any pronoun shall include the corresponding masculine,
feminine and neuter forms; (v) the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”; (vi) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”; (vii) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Section of, and Exhibits
and Schedules to, this Agreement; and (viii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

ARTICLE 3

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

3.1 Additional Capital Contributions. Except as set forth in Section 3.3 of this
Agreement, which shall not in any event result in a change in a Partner’s
Percentage Interest, no additional contributions shall be required to be made by
the Partners, except that LJ VP shall make its Capital Contribution at the
Effective Time.

3.2 Capital Contributions and Accounts. As of the Effective Time, LJ VP is
contributing $700,000,000 in cash to the Partnership as a Capital Contribution,
LJ VP’s Capital Account is being credited for the amount of such Capital
Contribution and LJ VP is being admitted as a Limited Partner. A Capital Account
shall be established and maintained for each Partner on the books of the
Partnership. Each Partner’s interest in the capital of the Partnership shall be
represented by its Capital Account. The Capital Accounts of each Partner as of
the Effective Time, which give effect to the contribution of LJ VP described in
this Section 3.2, to all previous Capital Contributions, and to all allocations,
of Profits, Losses, and any other items allocable, in accordance with
Section 706(d) of the Code, to the period prior to the Effective Time, are set
forth on Schedule C.

 

- 19 -



--------------------------------------------------------------------------------

3.3 Negative Capital Accounts. In the event the Partnership is “liquidated”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),
(x) distributions shall be made pursuant to Article 11 to the Partners who have
positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2), and (y) if the General Partner’s Capital
Account has a deficit balance (after giving effect to all contributions,
distributions, and allocations for all taxable years, including the taxable year
during which such liquidation occurs), the General Partner shall contribute to
the capital of the Partnership the amount necessary to restore such deficit
balance to zero in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(3).
If any Limited Partner has a deficit balance in its Capital Account (after
giving effect to all contributions, distributions, and allocations for all
taxable years, including the taxable year during which such liquidation occurs),
such Limited Partner shall have no obligation to make any contribution to the
capital of the Partnership with respect to such deficit, and such deficit shall
not be considered a debt owed to the Partnership or to any other Person for any
purposes whatsoever.

3.4 Compliance with Treasury Regulations. The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Treasury Regulation Section 1.704-1(b) (or any
corresponding provision of succeeding Law) and shall be interpreted and applied
in a manner consistent with such Regulation. In the event the General Partner
shall determine and the Majority Limited Partners and the GE Representative
Partner approve that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto, are computed in order to comply with
such Regulation, the Partnership may make such modifications. The Partnership
also shall make any appropriate modifications in the event unanticipated events
might otherwise cause this Agreement not to comply with Treasury Regulation
Section 1.704-1(b) (or any corresponding provisions of succeeding Law provided
that such modification shall not have a material adverse effect on the economic
position of any Partner).

3.5 Succession to Capital Accounts. In the event any interest in the Partnership
is Sold in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
transferred interest. For purposes of the immediately preceding sentence, the
portion of the Capital Account to which the transferee succeeds shall be that
percentage of the transferor’s total Capital Account as the Percentage Interest
being transferred bears to the total Percentage Interest of the transferor,
taking into account Section 9.6.

3.6 No Withdrawal of Capital Contributions. No Partner shall withdraw any
Capital Contributions without the unanimous written approval of the other
Partners. No Partner shall receive any interest with respect to its Capital
Contributions.

3.7 No Partnership Certificates. No certificates to evidence a Partner’s
interest in the Partnership (a “Partnership Certificate”) shall be issued and
any Partnership Certificates previously issued shall be null and void and
without any force or effect whatsoever.

3.8 Percentage Interests. Effective as of the Effective Time, the Percentage
Interest of each Partner in the Partnership is as set forth on Schedule A
hereto.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE 4

COSTS AND EXPENSES

4.1 Operating Costs. The Partnership shall (i) pay or cause to be paid all costs
and expenses of the Partnership incurred in pursuing and conducting, or
otherwise related to, the business of the Partnership and (ii) reimburse the
General Partner for any documented out-of-pocket costs and expenses incurred by
it in connection therewith (including in the performance of its duties as tax
matters partner), to the extent permitted by Subsection 6.7(b).

ARTICLE 5

DISTRIBUTIONS; PARTNERSHIP ALLOCATIONS;

TAX MATTERS

5.1 Distributions Prior to Dissolution.

(a) Preliminary Quarterly Distributions. By no later than 45 days following the
end of each of the first three quarters of each Subject Year (commencing with
respect to the quarter ending March 31, 2012), subject to Section 9.6,
applicable Law and the terms of any applicable credit agreement, indenture, debt
security or debt instrument, the Partnership shall make a distribution to the
Partners of the amount, if any, by which fifty percent (50%) of Net Income for
the Subject Year To Date exceeds the distributions made pursuant to this
Subsection 5.1(a) with respect to such Subject Year (the “Preliminary
Distributions”), in the following amounts, order and priority:

(i) First, in the event that the Partnership shall have sold all or
substantially all of the Rollins Business, to GE Truck Leasing Holdco in an
amount equal to the excess, if any, of (A) the excess, if any, of (1) $57
million, over (2) the product of (x) .40 times (y) the excess, if any, of
(I) the initial Gross Asset Value of the Code Section 197 intangibles
attributable to the Rollins Business, over (II) the sales price for such
intangibles, over (B) all prior distributions to GE Truck Leasing Holdco
pursuant to this Subsection 5.1(a)(i) or Subsection 5.1(b)(i);

(ii) Second, in the event that the Partnership shall have sold all or
substantially all of the logistics business of the Partnership, to GE Logistics
Holdco in an amount equal to the excess, if any, of (A) the excess, if any, of
(1) $183 million, over (2) the product of (x) .40 times (y) the excess, if any,
of (I) the initial Gross Asset Value of the Code Section 197 intangibles
attributable to the logistics business, over (II) the sales price for such
intangibles, over (B) all prior distributions to GE Logistics Holdco pursuant to
this Subsection 5.1(a)(ii) or Subsection 5.1(b)(ii); and

(iii) Third, to the Partners pro rata in accordance with each Partner’s
Percentage Interest.

 

- 21 -



--------------------------------------------------------------------------------

(b) Annual Distributions. With respect to any Subject Year ending on or after
December 31, 2012, by no later than April 15 of the following Partnership Year,
subject to Section 9.6, applicable Law and the terms of any applicable credit
agreement, indenture, debt security or debt instrument, the Partnership shall
make a distribution to the Partners of the amount, if any, by which fifty
percent (50%) of Net Income for the Subject Year based on the Partnership’s
audited financial statements determined in accordance with Generally Accepted
Accounting Principles with respect to the Subject Year exceeds the cumulative
Preliminary Distributions made with respect to the Subject Year (the “Final
Distribution”), in the following amounts, order and priority:

(i) First, in the event that the Partnership shall have sold all or
substantially all of the Rollins Business, to GE Truck Leasing Holdco in an
amount equal to the excess, if any, of (A) the excess, if any, of (1) $57
million, over (2) the product of (x) .40 times (y) the excess, if any, of
(I) the initial Gross Asset Value of the Code Section 197 intangibles
attributable to the Rollins Business, over (II) the sales price for such
intangibles, over (B) all prior and current distributions to GE Truck Leasing
Holdco pursuant to Subsection 5.1(a)(i) and prior distributions to GE Truck
Leasing Holdco pursuant to this Subsection 5.1(b)(i);

(ii) Second, in the event that the Partnership shall have sold all or
substantially all of the logistics business of the Partnership, to GE Logistics
Holdco in an amount equal to the excess, if any, of (A) the excess, if any, of
(1) $183 million, over (2) the product of (x) .40 times (y) the excess, if any,
of (I) the initial Gross Asset Value of the Code Section 197 intangibles
attributable to the logistics business, over (II) the sales price for such
intangibles, over (B) all prior and current distributions to GE Logistics Holdco
pursuant to Subsection 5.1(a)(ii) and prior distributions to GE Logistics Holdco
pursuant to this Subsection 5.1(b)(ii); and

(iii) Third, to the Partners pro rata in accordance with each Partner’s
Percentage Interest.

(c) Discretionary Special Distributions. Subject to the provisions of Subsection
6.5(c)(ix), the General Partner may from time to time cause the Partnership to
make other distributions to the Partners, provided that any such distribution is
made pro rata in accordance with each Partner’s Percentage Interest.

(d) Notice of Determination of Law. If any determination is made by the General
Partner that applicable Law would forbid any distribution pursuant to this
Section 5.1, then the General Partner shall provide notice to the GE
Representative Partner of such determination (which shall include the basis for
such determination) and provide the GE Representative Partner with a reasonable
opportunity to discuss such determination.

 

- 22 -



--------------------------------------------------------------------------------

5.2 Partnership Allocations.

(a) Profits and Losses. For each taxable year or portion of a taxable year for
which the Partnership is required to allocate Profits, Losses, or other items
pursuant to this Article 5, after giving effect to the special allocations set
forth in Sections 5.3 and 5.4, and subject to the rules of Section 5.5 and
Section 9.6, Profits and Losses of the Partnership for the relevant period shall
be allocated to the Partners in proportion to their Percentage Interests,
subject to the limitation in Subsection 5.2(b) below with respect to the
allocation of Losses.

(b) Loss Limitation.

(i) Capital Account Limitation. The Losses allocated pursuant to Subsection
5.2(a) shall not exceed the maximum amount of Losses that can be so allocated
without causing any Limited Partner to have an Adjusted Capital Account Deficit
at the end of any taxable year. All Losses otherwise allocable to a Limited
Partner in excess of the limitation set forth in this Subsection 5.2(b)(i) shall
be allocated (A) in the case of any Penske Partner (other than PAG), first, to
the other Penske Partners (other than PAG), if any, that are Limited Partners
without such an Adjusted Capital Account Deficit in proportion to and to the
extent of the amount of Losses that can be allocated to each such Penske Partner
without causing it to have an Adjusted Capital Account Deficit and, thereafter,
to the General Partner, (B) in the case of PAG, to the General Partner, (C) in
the case of any GE Partner, first, to the other GE Partners without such an
Adjusted Capital Account Deficit in proportion to and to the extent of the
amount of Losses that can be allocated to each such GE Partner without causing
it to have an Adjusted Capital Account Deficit and, thereafter, to the General
Partner, and (D) in the case of LJ VP, as a Limited Partner, (x) with respect to
forty-one and eight- hundredths percent (41.08%) of such excess losses, first to
Penske Partners that are Limited Partners without such an Adjusted Capital
Account Deficit, after the application of clauses (A), (B) and (C) of this
Subsection 5.2(b)(i), in proportion to and to the extent of the amount of Losses
that can be allocated to each such Limited Partner without causing it to have an
Adjusted Capital Account Deficit and, thereafter, to the General Partner,
(y) with respect to nine and two-hundredths percent (9.02%) of such excess
losses, first to PAG to the extent of the amount of Losses that can be allocated
to PAG, after the application of clause (B) of this Subsection 5.2(b)(i),
without causing it to have an Adjusted Capital Account Deficit and, thereafter,
to the General Partner, and (z) with respect to forty-nine and nine-tenths
percent (49.9%) of such excess losses, first to the GE Partners without such an
Adjusted Capital Account Deficit, after the application of clause (C) of this
Subsection 5.2(b)(i), in proportion to and to the extent of the amount of Losses
that can be allocated to each such Limited Partner without causing it to have an
Adjusted Capital Account Deficit, and, thereafter, to the General Partner.

 

- 23 -



--------------------------------------------------------------------------------

(ii) Tax Basis Limitation. If, as a result of the application of Code
Section 704(d), the federal income tax loss associated with an allocation of
Losses allocated to a Partner pursuant to Subsection 5.2(a) or Subsection
5.2(b)(i) cannot be claimed by such Partner for the taxable year during which
such Losses arose, then such Losses may be reallocated as set forth in this
Subsection 5.2(b)(ii), but only to the extent such Partner consents to such
reallocation, in the following manner and order: (A) if any Penske Partner other
than PAG is limited to any extent by Code Section 704(d) with respect to its
ability to claim tax losses associated with an allocation of Losses pursuant to
Subsection 5.2(a) or Subsection 5.2(b)(i), then the other Penske Partners among
such group that are not so limited may elect, by written notice to the General
Partner, to have such Losses allocated to them in proportion to and to the
extent of the amount of such Losses that can be allocated to each such Penske
Partner without causing its ability to claim the tax losses associated with such
Losses to be limited under Code Section 704(d) and without causing it to have an
Adjusted Capital Account Deficit; (B) if any GE Partner is limited to any extent
by Code Section 704(d) with respect to its ability to claim tax losses
associated with an allocation of Losses pursuant to Subsection 5.2(a) or
Subsection 5.2(b)(i), then the other GE Partners among such group that are not
so limited may elect, by written notice to the General Partner, to have such
Losses allocated to them in proportion to and to the extent of the amount of
such Losses that can be allocated to each such GE Partner without causing its
ability to claim the tax losses associated with such Losses to be limited under
Code Section 704(d) and without causing it to have an Adjusted Capital Account
Deficit; and (C) if LJ VP is limited to any extent by Code Section 704(d) with
respect to its ability to claim tax losses associated with an allocation of
Losses pursuant to Subsection 5.2(a) or Subsection 5.2(b)(i), then the Penske
Partners (other than PAG) that are not so limited may elect, by written notice
to the General Partner, to have up to forty-one and eight- hundredths percent
(41.08%) of such Losses allocated to them in proportion to and to the extent of
the amount of such Losses that can be allocated to each such Penske Partner
without causing its ability to claim the tax losses associated with such Losses
to be limited under Code Section 704(d) and without causing it to have an
Adjusted Capital Account Deficit, PAG may elect, by written notice to the
General Partner, to have up to nine and two- hundredths percent (9.02%) of such
Losses allocated to it to the extent of the amount of such Losses that can be
allocated to PAG without causing its ability to claim the tax losses associated
with such Losses to be limited under Code Section 704(d) and without causing it
to have an Adjusted Capital Account Deficit, and the GE Partners that are not so
limited may elect, by written notice to the General Partner, to have up to
forty-nine and nine-tenths percent (49.9%) of such Losses allocated to them in
proportion to and to the extent of the amount of such Losses that can be
allocated to each such GE Partner without causing its ability to claim the tax
losses associated with such Losses to be limited under Code Section 704(d) and
without causing it to have an Adjusted Capital Account Deficit.

 

- 24 -



--------------------------------------------------------------------------------

5.3 Special Allocations. The following special allocations shall be made in the
following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article 5, if
there is a net decrease in Partnership Minimum Gain during any Partnership
taxable year, each Partner shall be specially allocated items of Partnership
income and gain for such taxable year (and, if necessary, subsequent taxable
years) in an amount equal to such Partner’s share of the net decrease in
Partnership Minimum Gain, determined in accordance with Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Subsection
5.3(a) is intended to comply with the minimum gain chargeback requirement in
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.

(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Article 5, if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable to
a Partner Nonrecourse Debt during any Partnership taxable year, each Partner who
has a share of the Partner Nonrecourse Debt Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such taxable year (and, if necessary, subsequent taxable years) in
an amount equal to such Partner’s share of the net decrease in Partner
Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Subsection 5.3(b) is intended to comply
with the minimum gain chargeback requirement in Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(c) Qualified Income Offset. In the event any Limited Partner unexpectedly
receives any adjustments, allocations, or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or
Section 1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be
specially allocated to each such Limited Partner in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of such Limited Partner as quickly as possible, provided
that an allocation pursuant to this Subsection 5.3(c) shall be made only if and
to the extent that such Limited Partner would have an Adjusted Capital Account
Deficit after all other allocations provided for in this Article 5 have been
tentatively made as if this Subsection 5.3(c) were not in the Agreement.

(d) Gross Income Allocation. In the event any Limited Partner has a deficit
Capital Account at the end of any taxable year that is in excess of the sum of
(i) the amount such Limited Partner is obligated to restore (pursuant to the
terms of this Agreement or otherwise) and (ii) the amount such Limited Partner
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Limited Partner
shall be specially allocated items of Partnership income and gain in the amount
of such excess as quickly as possible; provided that an allocation pursuant to
this Subsection 5.3(d) shall be made only if and to the extent that such Limited
Partner would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article 5 have been made as if Subsection
5.3(c) and this Subsection 5.3(d) were not in the Agreement.

 

- 25 -



--------------------------------------------------------------------------------

(e) Nonrecourse Deductions. Nonrecourse Deductions for any taxable year shall be
specially allocated among the Partners in proportion to their Percentage
Interests.

(f) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
taxable year shall be specially allocated to the Partner who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

(g) Code Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Code Section 734(b) or 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Partner in complete liquidation of
its interest in the Partnership, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Partners in accordance with
their interests in the Partnership in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Partners to whom such
distribution was made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4)
applies.

(h) Special Allocation of Income and Gain to GE Truck Leasing Holdco Upon
Liquidation. In the event that, during any taxable year, the Partnership
dissolves and is liquidated, GE Truck Leasing Holdco shall be specially
allocated items of Partnership income and gain in an amount equal to $44.5
million.

(i) Special Allocation of Gain. In the event that, in any taxable year, the
Partnership realizes, or is deemed to realize, a gain from the sale,
disposition, or adjustment to the Gross Asset Value of Partnership Property,
such gain shall be specially allocated to the Partners in proportion to, and to
the extent of, the excess, if any, of (i) the aggregate amount of Losses
allocated to each such Partner for the current and all prior taxable years
pursuant to Subsection 5.2(b)(ii) or the Corresponding Provision of any Prior
Agreement, over (ii) the cumulative amount of gain allocated to such Partner
pursuant to this Subsection 5.3(i) or the Corresponding Provision of any Prior
Agreement for all prior tax years.

5.4 Curative Allocations. The allocations set forth in Subsections 5.2(b)(i),
5.3(a), 5.3(b), 5.3(c), 5.3(d), 5.3(e), 5.3(f) and 5.3(g) and the Corresponding
Provisions of the Prior Agreements (the “Regulatory Allocations”) are intended
to comply with certain requirements of the Regulations. It is the intent of the
Partners that, to the extent possible, all Regulatory Allocations shall be
offset either with other Regulatory Allocations or with special allocations of
other items of Partnership income, gain, loss or deduction pursuant to this
Section 5.4 Therefore, notwithstanding any other provision of this Article 5
(other than the Regulatory Allocations), the General Partner shall make such
offsetting special allocations of Partnership income, gain, loss or deduction in
whatever manner it determines appropriate (without causing an Adjusted Capital
Account Deficit for any Partner) so that, after such offsetting allocations are
made, each Partner’s Capital Account balance is, to the extent possible, equal
to the Capital Account balance such Partner would have had if the Regulatory
Allocations were not part of the Agreement or any Prior Agreement and all
Partnership items were allocated pursuant to Subsections 5.2(a), 5.2(b)(ii),
5.3(h) and 5.3(i) or the Corresponding Provisions of the Prior Agreements. In
exercising its discretion under this Section 5.4, the General Partner shall take
into account future Regulatory Allocations under Subsections 5.3(a) and 5.3(b)
that, although not yet made, are likely to offset other Regulatory Allocations
previously made under Subsections 5.3(e) and 5.3(f).

 

- 26 -



--------------------------------------------------------------------------------

5.5 Other Allocation Rules.

(a) Profits, Losses, and any other items of income, gain, loss, deduction, or
credit shall be allocated to the Partners pursuant to this Article 5 as of the
last day of each taxable year, provided that Profits, Losses, and such other
items shall also be allocated at such times as the Gross Asset Values of
Partnership assets are adjusted pursuant to subparagraph (2) of Subsection 2.53.

(b) The Partners are aware of the income tax consequences of the allocations
made by this Article 5 and hereby agree to be bound by the provisions of this
Article 5 in reporting their shares of Partnership income and loss for income
tax purposes.

(c) For purposes of determining the Profits, Losses, or any other items of
income, gain, loss, deduction, or credit allocable to any period, Profits,
Losses, and any such other items shall be determined on a daily, monthly, or
other basis using the closing of the books method or, if proposed by the General
Partner and approved by the GE Representative Partner with respect to a
particular period, any other permissible method under Code Section 706 and the
Regulations thereunder.

(d) Any “excess nonrecourse liability” of the Partnership, within the meaning of
Regulations Section 1.752-3(a)(3), shall be allocated first among the Partners
in proportion to and to the extent of the amount of built-in gain that is
allocable to each such Partner on section 704(c) property or property for which
reverse section 704(c) allocations are applicable where such property is subject
to the nonrecourse liability to the extent that such built-in gain exceeds the
gain described in Regulations Section 1.752-3(a)(2) with respect to such
property (“Third Tier Built-In Gain”), except that, if and to the extent
necessary for a Partner or Partners to avoid a limitation in a taxable year on
Partnership deductions or losses under Code Section 704(d) or the recognition of
gain on a Partnership distribution under Code Section 731(a)(1), allocations
based on Third Tier Built-In Gain for such taxable year shall be increased to
such Partner or Partners and reduced to one or more other Partners, in each case
in accordance with Regulations Section 1.752-3(a)(3), provided that such
decreases have no adverse effect under Code Section 704(d) or 731(a)(1) on any
Partner for such taxable year. The amount of any excess nonrecourse liabilities
not allocated pursuant to the preceding sentence shall be allocated in
accordance with the Partners interests in Partnership profits. Solely for
purposes of this Subsection 5.5(d), the Partners’ interests in Partnership
profits are in proportion to their Percentage Interests.

 

- 27 -



--------------------------------------------------------------------------------

5.6 Tax Allocations; Code Section 704(c).

(a) In accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its initial Gross Asset Value.

(b) In the event the Gross Asset Value of any asset of the Partnership shall be
or has been adjusted pursuant to the provisions of this Agreement or any Prior
Agreement, subsequent allocations of income, gain, loss and deduction with
respect to such asset shall take account of any variation between the adjusted
basis of such asset for federal income tax purposes and its Gross Asset Value in
the same manner as under Section 704(c) of the Code and the Treasury Regulations
thereunder.

(c) Any elections or other decisions relating to such Section 704(c) allocations
shall be made by the Partners in any manner that reasonably reflects the purpose
and intention of this Agreement. Section 704(c) allocations pursuant to this
Section 5.6 are solely for purposes of federal, state, and local taxes and shall
not affect, or in any way be taken into account in computing, any Partner’s
Capital Account or share of Profits, Losses, other items, or distributions
pursuant to any provision of this Agreement.

(d) Except as otherwise provided in Subsection 5.6(e) or Subsection 5.6(f), the
Partnership shall use the “traditional method” (as defined in Regulations
Section 1.704-3(b)) for purposes of computing section 704(c) allocations with
respect to property contributed to the Partnership with a Gross Asset Value that
differs from its adjusted tax basis at the time of contribution, and for
purposes of computing reverse section 704(c) allocations with respect to
property for which differences between Gross Asset Value and adjusted tax basis
were or are created by a revaluation of Partnership property pursuant to
Regulations Section 1.704-1(b)(2)(iv)(f).

(e) The Partnership shall use the “remedial allocation method” (as defined in
Regulations Section 1.704-3(d)) for purposes of computing reverse section 704(c)
allocations with respect to property for which differences between Gross Asset
Value and adjusted tax basis are created upon the Partnership’s revaluation of
Partnership property pursuant to Regulations Section 1.704-1(b)(2)(iv)(f) as of
the date of this Agreement in connection with the Capital Contribution by LJ VP
in exchange for its Partnership Interest, and shall continue to use the remedial
allocation method to the extent that it has previously used that method for
purposes of computing reverse section 704(c) allocations with respect to
property for which differences between Gross Asset Value and adjusted tax basis
were created when the Partnership revalued Partnership property pursuant to
Regulations Section 1.704-1(b)(2)(iv)(f) as of March 19, 1996, and September 19,
2008.

(f) The Partnership may use any method or combination of methods that is
reasonable, under Regulations Section 1.704-3(a), that is proposed in writing by
the General Partner and approved by the GE Representative Partner in writing,
for purposes of computing section 704(c) allocations with respect to specific
contributions of property, as identified in the General Partner’s written
proposal, or for purposes of computing reverse section 704(c) allocations with
respect to specific revaluations of property pursuant to Regulations
Section 1.704-1(b)(2)(iv)(f), as identified in the General Partner’s written
proposal.

 

 

- 28 -



--------------------------------------------------------------------------------

(g) The Partnership shall account for any goodwill of the Partnership with
respect to which there is a Code Section 734(b) basis adjustment consistent with
the provisions of Regulations Section 1.197-2 (including Regulations
Section 1.197-2(k), Example 31).

5.7 Accounting Method. The books of the Partnership (for both tax and financial
reporting purposes) shall be kept on an accrual basis.

ARTICLE 6

MANAGEMENT

6.1 Rights and Duties of the Partners.

(a) The Limited Partners shall not participate in the control of the business of
the Partnership and shall have no power to act for or bind the Partnership. The
Limited Partners shall have the right to approve certain actions proposed to be
taken by the General Partner and certain voting rights, all as set forth herein.

(b) Subject to Delaware Law, no Limited Partner shall be liable for losses or
debts of the Partnership beyond the aggregate amount such Partner is required to
contribute to the Partnership pursuant to this Agreement plus such Partner’s
share of the undistributed net profits of the Partnership, except that nothing
in this Subsection 6.1(b) shall limit any liability, obligation or claim
incurred by a Limited Partner in its capacity as General Partner at such time as
it was acting as the General Partner of the Partnership.

6.2 Fiduciary Duty of General Partner. The General Partner shall have fiduciary
responsibility for the safekeeping and use of all funds and assets (including
records) of the Partnership, whether or not in its immediate possession or
control, and the General Partner shall not employ, or permit another to employ,
such funds or assets in any manner except for the exclusive benefit of the
Partnership.

6.3 Powers of General Partner.

(a) Subject to the terms and conditions of this Agreement, the General Partner
shall have full and complete charge of all affairs of the Partnership, and the
management and control of the Partnership’s business shall rest exclusively with
the General Partner. Except as otherwise provided in the Act or by this
Agreement, the General Partner shall possess all of the rights and powers of a
partner in a partnership without limited partners under Delaware Law. The
General Partner shall be required to devote to the conduct of the business of
the Partnership such time and attention as is necessary to accomplish the
purposes, and to conduct properly the business, of the Partnership.

 

- 29 -



--------------------------------------------------------------------------------

(b) Subject to the limitations set forth in this Agreement, including but not
limited to Section 6.5, the General Partner shall perform or cause to be
performed all management and operational functions relating to the business of
the Partnership. Without limiting the generality of the foregoing, the General
Partner is solely authorized on behalf of the Partnership, in the General
Partner’s sole discretion and without the approval of the Limited Partners, to:

(i) expend the capital and revenues of the Partnership in furtherance of the
Partnership’s business set forth in clauses (i), (ii), (iii) and (iv) of
Section 1.4 or otherwise approved in accordance with Subsection 6.5(c)(viii)
after the Effective Time, and pay, in accordance with the provisions of this
Agreement, all expenses, debts and obligations of the Partnership to the extent
that funds of the Partnership are available therefor;

(ii) make investments in United States government securities, securities of
governmental agencies, commercial paper, insured money market funds, bankers’
acceptances and certificates of deposit, pending disbursement of the Partnership
funds in furtherance of the Partnership’s business set forth in clauses (i),
(ii), (iii) and (iv) of Section 1.4 or otherwise approved in accordance with
Subsection 6.5(c)(viii) after the Effective Time or to provide a source from
which to meet contingencies;

(iii) enter into and terminate agreements and contracts with third parties in
furtherance of the Partnership’s business set forth in clauses (i), (ii) and
(iii) of Section 1.4 or otherwise approved in accordance with Subsection
6.5(c)(viii) after the Effective Time, institute, defend and settle litigation
arising therefrom, and give receipts, releases and discharges with respect to
all of the foregoing;

(iv) maintain, at the expense of the Partnership, adequate records and accounts
of all operations and expenditures and furnish any Partner with the reports
referred to in Section 8.2;

(v) purchase, at the expense of the Partnership, liability, casualty, fire and
other insurance and bonds to protect the Partnership’s properties, business,
partners and employees and to protect the General Partner and its employees;

(vi) employ, at the expense of the Partnership, consultants, accountants,
attorneys, and others and terminate such employment; provided, however, that if
any Affiliate of any Partner is so employed, such employment shall be in
accordance with Section 6.7;

(vii) execute and deliver any and all agreements, documents and other
instruments necessary or incidental to the conduct of the business of the
Partnership; and

(viii) incur indebtedness, borrow funds and/or issue guarantees, in each case
for the conduct of the Partnership’s business set forth in (i), (ii), (iii) and
(iv) of Section 1.4 or otherwise approved in accordance with Subsection
6.5(c)(viii) after the Effective Time.

 

- 30 -



--------------------------------------------------------------------------------

By executing this Agreement, each Partner shall be deemed to have consented to
any exercise by the General Partner of any of the foregoing powers.

(c) The General Partner shall cause Schedule A to be amended to reflect any Sale
of a Partner’s Partnership Interest (to the extent permitted by this Agreement),
the total Percentage Interest of each Partner, any change in name of the
Partnership or change in the name or names under which the Partnership conducts
its business (to the extent permitted by this Agreement), and receipt by the
Partnership of any notice of change of address of a Partner. The amended
Schedule A, which shall be kept on file at the principal office of the
Partnership, shall supersede all such prior Schedules and become part of this
Agreement, and the General Partner shall promptly forward a copy of the amended
Schedule A to each Partner upon each amendment thereof.

6.4 Advisory Committee.

(a) Selection of the Advisory Committee. The Partnership shall have an Advisory
Committee (the “Advisory Committee”) consisting of five (5) members. Of the five
(5) Advisory Committee members, three (3) shall be designated by PTLC (a “Penske
Committee Member”) and, subject to Section 9.5(d), two (2) shall be designated
by the GE Representative Partner (a “GE Committee Member”). Schedule B annexed
hereto sets forth the members of the Advisory Committee as of the Effective
Time.

(b) Functions of the Advisory Committee; Quorum; Vote Required for Action.

(i) The Advisory Committee shall consult with and advise the General Partner
with respect to the business of the Partnership. In addition, the Advisory
Committee shall review any matters or actions proposed to be taken by the
General Partner which pursuant to Section 6.5 hereof require the Advisory
Committee’s prior approval. Subject to the provisions of Subsection 6.4(b)(ii)
below and provided that notice shall have been duly given as set forth in
Subsection 6.4(c) below: (A) at any meeting of the Advisory Committee in which
an action specified in Subsection 6.5(c) shall be considered, the presence of
any four members of the Advisory Committee shall be a quorum for the conduct of
any business; and (B) at any other meeting of the Advisory Committee, the
presence of any three (3) members of the Advisory Committee shall be the quorum
necessary for the conduct of any business.

(ii) With respect to any regularly-scheduled meeting of the Advisory Committee,
and any other meeting of the Advisory Committee notice of which shall have been
duly given as set forth in Subsection 6.4(c) below, in the event that a quorum
shall not be present at the time and place fixed for such regularly-scheduled
meeting or specified in such notice of any other meeting, then such meeting
shall automatically be adjourned (without the need for further notice) until the
same time (and at the same place) on the next succeeding Business Day. At any
meeting of the Advisory Committee which shall have been so adjourned, the number
of members specified for the quorum in Subsection 6.4(b)(i) above shall
constitute a quorum solely with respect to (A) as to any regularly-scheduled
meeting of the Advisory Committee, any matter that may properly be considered at
such meeting and (B) as to any other meeting of the Advisory Committee, only
those matters which shall have been specified in the notice calling the meeting
which was so adjourned and no other matters, and any action purportedly taken by
the Advisory Committee in contravention of the foregoing shall be void and of no
force or effect whatsoever.

 

- 31 -



--------------------------------------------------------------------------------

(iii) Each member of the Advisory Committee shall have one vote on all matters
which may come before the Advisory Committee for decision. Members of the
Advisory Committee may be present and vote at meetings thereof in person or by
written proxy. All actions by the Advisory Committee shall require the
affirmative vote of a majority of the members of the Advisory Committee and in
certain circumstances as further specified in Subsection 6.5(c) below the
affirmative vote of four (4) members of the Advisory Committee.

(c) Meetings in Person or by Telephone; Notice; Action by Written Consent.
Meetings of the Advisory Committee may be in person or by telephonic
communication in such manner as to permit all members to hear and be heard by
each other at the same time. All members of the Advisory Committee shall be
given not less than five (5) Business Days’ advance notice of all meetings
(other than regularly scheduled meetings), which notice shall set forth the
business to be considered at such meeting, the time of such meeting and the
place of such meeting (if other than the principal office of the Partnership).
Notice of any meeting may be waived by means of a written instrument to such
effect executed and delivered by the waiving member to the Partnership either
prior to or after such meeting. Meetings in person shall be held at the
principal office of the Partnership, or at such other place as may be determined
by the Advisory Committee and, at any such meeting, any one or more members of
the Advisory Committee may participate by means of telephonic communication as
aforesaid, so long as all members of the Advisory Committee participating in
such meeting can hear and be heard by one another, and such participation shall
be deemed presence in person for purposes of such meeting. Any action required
or permitted to be taken at any meeting of the Advisory Committee may be taken
without a meeting if all members of the Advisory Committee approve such action
in a writing or writings or by electronic transmission or transmissions, and the
writing or writings or electronic transmission or transmissions are filed with
the minutes of meetings of the Advisory Committee. Such filing shall be in paper
form if the minutes are maintained in paper form and shall be in electronic form
if the minutes are maintained in electronic form.

(d) Regular Meetings and Special Meetings.

(1) Regular meetings of the Advisory Committee shall be held at such times as
the Advisory Committee shall from time to time determine, but no less frequently
than once each quarter of the Partnership Year.

(2) Special meetings of the Advisory Committee shall be held whenever called by
at least two members of the Advisory Committee upon no less than five
(5) Business Days’ notice to each member of the Advisory Committee prior to such
meeting unless such notice is waived by such member. Any and all business that
may be transacted at a regular meeting of the Advisory Committee may be
transacted at a special meeting, subject to the notice requirements of
Subsection 6.4(b)(ii)(B).

 

- 32 -



--------------------------------------------------------------------------------

(e) Resignation, Replacement and Removal of Advisory Committee Members. Any
Penske Committee Member may be removed at any time, with or without cause, by
proposal of PTLC. Any GE Committee Member may be removed at any time, with or
without cause, by proposal of the GE Representative Partner. In the event of the
death, adjudication of insanity or incompetency, resignation, withdrawal or
removal of: (i) a Penske Committee Member, PTLC shall designate a replacement
member; or (ii) the other Committee Members, the Partner authorized under
Subsections 6.4(a) or 9.5(d) to designate such Committee Member shall designate
a replacement member.

(f) Certain Provisions with respect to the Advisory Committee. The Advisory
Committee may adopt from time to time appropriate rules and regulations
concerning the frequency and conduct of its meetings. Any member of the Advisory
Committee may delegate any or all of his or her authority as a member of the
Advisory Committee to any person, or may appoint any person as such member’s
proxy with respect to any matter or matters to be considered or action to be
taken by the Advisory Committee, provided that the Partner which designated the
Advisory Committee member has approved such delegation or appointment in
writing. Such approval may be revoked by the granting Partner or Advisory
Committee member at any time, provided that any such revocation shall not affect
the validity of any action taken by such delegate or proxy prior to such
revocation.

(g) Audit Function. The Partnership has engaged the Auditor as its independent
auditors. The Advisory Committee shall review and confer with respect to the
performance of the Partnership’s independent auditors and may, by the vote of
four (4) of its members, require that such auditors be substituted by the
General Partner; provided, however, that a vote of only three (3) of the members
of the Advisory Committee shall be required if the substitute auditors are
Deloitte LLP or KPMG LLP. The Partnership shall establish an internal audit
staff which (i) shall report directly to the Advisory Committee and (ii) shall
not be utilized by any Partner with respect to its separate business.

(h) No Liability. Notwithstanding anything else contained in this Agreement, the
Advisory Committee shall not be deemed to possess and shall not exercise any
power that, if possessed or exercised by a Limited Partner, would constitute
participation in the control of the business of the Partnership, within the
meaning of Section 17-303 of the Delaware Revised Uniform Limited Partnership
Act, and no member of the Advisory Committee shall be liable to the Partnership,
the General Partner, any Limited Partner, or any other person or entity for any
losses, claims, damages or liabilities arising from any act or omission
performed or omitted by it as a member of the Advisory Committee other than acts
or omissions involving willful misconduct or bad faith or a breach of Subsection
6.4(i). The Partnership shall indemnify, to the fullest extent permitted by Law,
each member of the Advisory Committee against losses, claims, damages or
liabilities arising from any act or omission performed or omitted by him or her
as a member of the Advisory Committee other than those involving willful
misconduct or bad faith on the part of such committee member or a breach of
Subsection 6.4(i).

 

- 33 -



--------------------------------------------------------------------------------

(i) Confidentiality. With respect to any and all information provided to or
obtained by any Partner, any assignees of Partnership Interests or any of their
Affiliates, or any of its or their directors, officers, employees, agents,
representatives or advisors, including Non-Voting Observers, as a result of such
Partner being a Partner in the Partnership or its designee being a member of or
an observer on the Advisory Committee (except for the exclusions below,
“Evaluation Material”), such Partner and each of its Affiliates, and its and
their directors, officers, employees, agents, representatives or advisors,
including a Non-Voting Observer, shall hold such information in strict
confidence and use such information solely in connection with such Partner’s
evaluation of its investment in the Partnership; provided, however, that any
Partner may disclose such information (a) as required by applicable law, rule or
regulation (including but not limited to the Securities Act, the Exchange Act or
rules of a stock exchange or other self-regulatory bodies), (b) to any person
involved in the preparation of the Partner’s or any of its Affiliates’ financial
statements, public filings or tax returns, (c) to any of its own Affiliates, or
its or their directors, officers, employees, agents, representatives or advisors
who are informed of the strictly confidential nature of such information and are
or have been advised of their obligation to keep information of this type
strictly confidential, (d) upon the request or demand of any Regulatory
Authority having jurisdiction over any of the Partnership or any of their
Partners or any of their Affiliates or (e) to any person and such person’s
advisors with whom any Partner or any of its Affiliates is contemplating a
financing transaction or to whom such Partner is contemplating a Transfer of all
or any portion of its Partnership Interests in accordance with the terms of this
Agreement (a “Potential Buyer”), provided that such Potential Buyer and such
person’s advisors are advised of the strictly confidential nature of such
information and the Potential Buyer agrees to be bound by a confidentiality
agreement containing protective provisions no less protective of the information
of the Partnership than provided in this Agreement. All press releases, public
announcements, and similar publicity (other than such public announcements
required by applicable law, rule or regulation, pursuant to clause (a) in the
immediately preceding sentence) respecting the Partnership and referencing the
name of any Partner or any Affiliate of any Partner (“Non-Issuing Partner”)
other than the Partner issuing such press release, public announcement, similar
publicity or making such required disclosure shall be made only with the prior
written consent of such Non-Issuing Partner, which consent will not be
unreasonably withheld; provided, however, that without consent any Partner may
state in such a public announcement that it is a Partner and disclose the legal
names of the Partnership, and the other Partners and their respective parents.
Nothing in this paragraph shall waive any attorney-client privilege, attorney
work product privilege or other privilege, and any information subject to such
privilege shall not be disclosed except by agreement of the Advisory Committee
or as required by applicable law, rule or regulation or restrict the
Partnership’s ability to issue press releases in the ordinary course of
business. For purposes of this Subsection 6.4(i), the Partnership shall not be
deemed to be an Affiliate of any of the Partners. “Evaluation Material” shall
not include information that (i) is or becomes generally available to the public
other than as a result of a disclosure by the applicable Partner, its
representatives or others to whom it voluntarily discloses such information
other than Governmental Authorities (the “Recipient Group”) in breach of this
Agreement, (ii) was available to a member of the Recipient Group prior to such
information’s disclosure by or on behalf of the Partnership from a source (other
than Recipient Group) who, to the knowledge of the applicable Partner, is not
subject to a confidentiality agreement with, or other obligation of secrecy to,
the

 

- 34 -



--------------------------------------------------------------------------------

Partnership, its Affiliates or representatives prohibiting such disclosure,
(iii) is or becomes available to the Recipient Group from a source (other than
the Recipient Group) who, to the knowledge of the applicable Partner, is not
subject to a confidentiality agreement with, or other obligation of secrecy to,
the Partnership, its Affiliates or representatives prohibiting such disclosure,
or (iv) was independently developed by the Recipient Group without reference to
the Evaluation Material. If a member of the Recipient Group is requested or
required (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand, or similar legal process or by
regulatory agency, or stock exchange or other applicable rules) to disclose any
of the Evaluation Material, or if a member of the Recipient Group determines
that such Evaluation Material is required to be disclosed by applicable law,
rule or regulation, the applicable Partner agrees promptly upon obtaining
knowledge of such request, requirement or determination to disclose to provide
the Advisory Committee with prompt notice of each such request or determination,
to the extent practicable and not legally prohibited, so that the Partnership or
a Partner as appropriate may seek an appropriate protective order (at its own
cost and expense). If, absent the entry of a protective order or other
appropriate remedy, the applicable member of a Recipient Group is legally
required to disclose the Evaluation Material, such applicable member may
disclose such information only to the persons and to the extent required without
liability under this Agreement.

(j) Non-Voting Observers.

(i) Each Partner, together with its Affiliates, that does not have the right to
appoint a member of the Advisory Committee pursuant to Subsection 6.4(a), but
holds a Percentage Interest of not less than five percent (5%) (which for the
purposes of this determination shall include a pro rata portion of the
Partnership Interest held by LJ VP based upon the Partner’s and its Affiliates’
ownership interests in Holdings (if any), but, with respect to PAG, excluding
Partnership Interests held directly or indirectly by the other Penske Partners)
and only for so long as such Partner, together with its Affiliates, owns a
Percentage Interest of not less than five percent (5%) (which for the purposes
of this determination shall include a pro rata portion of the Partnership
Interest held by LJ VP based upon the Partner’s and its Affiliates’ ownership
interests in Holdings (if any), but, with respect to PAG, excluding Partnership
Interests held directly or indirectly by the other Penske Partners), including
as of the Effective Time, PAG, shall have the right to a non-voting observer
(the “Non-Voting Observer”) at all duly called and convened meetings of the
Advisory Committee (as provided for in Subsection 6.4(c)). The Non-Voting
Observer shall be entitled to receive all materials and information distributed
to the members of the Advisory Committee (in such capacity) in connection with
such duly called and convened meetings (including written consents in lieu of
such meetings) and shall have access to the Partnership’s management and records
as if the Non-Voting Observer were a member of the Advisory Committee, except
that the General Partner may exclude any Non-Voting Observers from all
applicable portions of any meeting of the Advisory Committee, or deny access to
any information or portions thereof provided to members of the Advisory
Committee, if the General Partner reasonably determines that the participation
of the Non-Voting Observer, or access to the applicable information, could
reasonably be expected to (1) result in a waiver of the attorney-client
privilege (based on the advice of the Partnership’s counsel and, if applicable,
taking

 

- 35 -



--------------------------------------------------------------------------------

into account the execution of a common interest agreement) with respect to any
matters to be discussed or any matters included in the information to be
distributed; (2) expose to any Non-Voting Observer (who represents or is
affiliated with a competitor to the Partnership, a customer, supplier or other
business partner of the Partnership or a competitor to the Partnership’s
customers, suppliers or other business partners) (A) if a contract or
understanding with any Person or Affiliate of such Person represented by the
Non-Voting Observer is being described, discussed or voted upon, any information
related to such contract or understanding and/or (B) the Partnership’s business
operations, objectives, opportunities, competitive positioning and/or prospects
related to any such Person or any matter in which such Person may be reasonably
deemed to have an interest that is adverse to the Partnership; (3) cause the
Partnership to violate obligations with respect to confidential or proprietary
information of third parties, provided that a Non-Voting Observer shall not be
so excluded unless all other Persons whose participation in such meeting of the
Advisory Committee, or portions thereof, or receipt of such information, or
portions thereof, would result in a violation of such third party obligations
are also excluded; or (4) pose an actual or potential conflict of interest for
the Partner designating the Non-Voting Observer, any of its Affiliates or the
Non-Voting Observer. In addition, if a Non-Voting Observer designated by a
Partner is an observer, employee, officer, director, partner, member, consultant
or fiduciary at another company that competes with the Partnership or is
primarily engaged in a business in a substantially related industry, a majority
of the members of the Advisory Committee shall be permitted to exclude the
Non-Voting Observer from any meeting of the Advisory Committee, or portions
thereof, or deny access to any information provided to the members of the
Advisory Committee, if such members reasonably determine, in a closed session,
to exclude such Non-Voting Observer to protect the proprietary nature of the
information included in the matters to be discussed and/or distributed.

(iii) For the avoidance of doubt, any failures to comply with this Subsection
6.4(j) shall not affect in any way the validity of any actions taken by the
Advisory Committee.

6.5 Restrictions on the Authority of the General Partner.

(a) Notwithstanding any other provision of this Agreement, the General Partner
shall not have authority to do any of the following:

(i) any act in contravention of this Agreement;

(ii) any act which would make it impossible to carry on the ordinary business of
the Partnership, except as otherwise provided in this Agreement;

(iii) possess Partnership property, or assign any rights in specific Partnership
property, for other than a Partnership purpose;

 

- 36 -



--------------------------------------------------------------------------------

(iv) admit a Person as a Partner, except as otherwise provided in this
Agreement;

(v) except as permitted pursuant to Section 14.2, amend or waive any provision
of this Agreement;

(vi) except as otherwise permitted by this Agreement, Transfer all or any
portion of its interest as the General Partner of the Partnership;

(vii) knowingly commit any act which would subject any Limited Partner to
liability as a general partner in any jurisdiction in which the Partnership
transacts business, except to effect the conversion of the Partnership Interests
pursuant to Subsection 1.1(c); or

(viii) elect to dissolve the Partnership, except as expressly permitted herein.

(b) Notwithstanding any other provision of this Agreement, other than Subsection
6.4(h), the General Partner shall not have authority to do any of the following
without the written approval (which approval may be by resolution) of the
Advisory Committee:

(i) Adopt the annual budget of the Partnership Group;

(ii) Materially change the Partnership’s policies relating to credit approval
levels;

(iii) Appoint the senior officers of the Partnership; or

(iv) Commence any action, claim or proceeding by or in the name of the
Partnership where the same involves an amount in excess of $10,000,000 or
confess a judgment against the Partnership in an amount in excess of $100,000;
provided, however, that the prior approval of the Advisory Committee shall not
be required in order for the Partnership to commence an action, claim or
proceeding in excess of the above-mentioned amount if the General Partner
determines in the exercise of its reasonable business judgment that such action,
claim or proceeding is necessary to protect the interests of the Partnership in
its properties or assets and the Partnership would be prejudiced by the delay in
seeking approval.

 

- 37 -



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, other than Subsection
6.4(h), the General Partner shall not have authority to do any of the following
without the written approval (which approval may be by resolution) of four
(4) members of the Advisory Committee (including at least one GE Committee
Member designated by the GE Representative Partner):

(i) Cause the Partnership Group to (a) incur indebtedness outside of the
ordinary course of business, (b) incur indebtedness that is not pari passu in
right of payment with the GE Revolver or the New Credit Agreement (or any
replacement or successor revolving credit agreements pari passu in right of
payment with the GE Revolver or the New Credit Agreement) or the senior notes of
the Partnership and PTL Finance Corporation authorized by the Advisory Committee
on April 25, 2012 or (c) grant any Liens with respect to any property of the
Partnership Group (other than such Liens granted in connection with the
financing of the acquisition of vehicles by the Partnership Group in the
ordinary course of business, which Liens attach only to the vehicles being
acquired with the proceeds of the applicable financing, including any chattel
paper, replacements, substitutes and proceeds thereof, as such terms are defined
in Article 9 of the Uniform Commercial Code, or liens permitted by the GECC
Credit Agreement (whether or not such Agreement has been terminated));

(ii) Enter into any credit agreement, indenture, debt security or debt
instrument (or any amendment, restatement, supplement or other modification
thereto or waiver thereof) that would or (at such time the agreement or other
instrument, or amendment, restatement, supplement or other modification thereto
or waiver thereof, is executed), reasonably would be expected to (a) restrict or
prevent the exercise by the GE Partners, including any permitted successors or
permitted assignees, of any rights, actions or transactions contemplated by
Subsection 1.1(c), Article 9 or Article 10 (without limiting the foregoing, any
provision that would require the consent of creditors or their agents or
representatives to such exercise in order to prevent acceleration or rapid
amortization of indebtedness or would give creditors or their agents or
representatives the right to accelerate or more rapidly amortize indebtedness in
connection with such exercise being deemed to be expected to restrict or prevent
such right, action or transaction) or (b) reduce distributions by the
Partnership below those otherwise required by Subsections 5.1(a) and (b);

(iii) Change the Partnership’s policies relating to requirements of
environmental Laws, antitrust Laws, Laws relating to contracts with Governmental
Authorities, insider trading and ethical business practices;

(iv) Change the name of the Partnership or the name or names under which the
Partnership conducts business; provided, however, that nothing in this
Subsection 6.5(c)(iv) shall be deemed to prevent the Partnership from ceasing to
use the name “Penske” if and to the extent required by the Trade Name and
Trademark Agreement;

(v) Materially change policies relating to accounting matters other than those
required by GAAP;

 

- 38 -



--------------------------------------------------------------------------------

(vi) Determine the accounting methods and conventions to be used in, or any
other method or procedure related to, the preparation of the Returns (as defined
in Subsection 8.2(d)), and make any and all elections under the tax Laws of any
jurisdiction as to the treatment of items of income, gain, loss, deduction and
credit of the Partnership or file a Form 8832—Entity Classification Election or
in any other manner make or change an election under U.S. Treasury Regulations
Section 301.7701-3(c)(1) or successor regulations to have the Partnership taxed
as anything other than as a partnership for federal tax purposes, except that it
is agreed that for 2012 the Partnership may elect “bonus depreciation” under
Code Section 168(k)(1) for federal income tax and Capital Account purposes
(including reverse section 704(c) allocations);

(vii) (x) Cause the Partnership Group to expend in excess of $10 million in any
single transaction or series of related transactions involving the acquisition
of (A) any stock or other equity interest in any other entity or (B) all or
substantially all of the assets of any other entity or person, or (y) cause the
Partnership to incur capital expenditures (other than in respect of vehicles) in
any Partnership Year, individually or in the aggregate, in excess of an amount
equal to the sum of (A) $10 million and (B) 15% of facilities and equipment, net
(excluding vehicles) as of the end of the immediately preceding Partnership Year
as set forth in the Partnership’s consolidated balance sheet for such
immediately preceding Partnership Year; provided, however, that with respect to
transactions involving an investment in excess of $10 million but not in excess
of $20 million, the requisite approval of the Advisory Committee shall be deemed
to have been given if the Advisory Committee does not disapprove such investment
by delivery of written notice thereof to the Partnership stating that at least
two (2) members of the Advisory Committee have disapproved within five
(5) Business Days following receipt of written notice of a request for approval
of such transaction;

(viii) Change the character of the Partnership Group’s business from that set
forth in clauses (i), (ii), (iii) and (iv) of Section 1.4 or cause the
Partnership to engage in any activity other than as described therein;

(ix) Declare or cause the Partnership to make any discretionary special
distributions to its Partners pursuant to Subsection 5.1(c) or declare or pay
any dividend on or make any distribution on or purchase, redeem or otherwise
acquire or retire for value any of the equity interests of any Subsidiary of the
Partnership held by Persons other than the Partnership or any of the
Partnership’s wholly owned Subsidiaries except for pro rata payments to all
holders of the equity interests of any such Subsidiary;

(x) Increase or amend the compensation arrangements for the direct services of
Roger S. Penske between the Partnership Group and Roger S. Penske or any entity
that is an Affiliate of Roger S. Penske from those currently in effect;

(xi) (a) File a voluntary petition seeking liquidation, reorganization,
arrangement or readjustment, in any form, of the Partnership’s debts under Title
11 of the United States Code or any other federal or state insolvency Law, or
file an answer consenting to or acquiescing in any such petition, (b) make any
Transfer for the benefit of the Partnership’s creditors or (c) allow the
expiration of sixty days after the filing of an involuntary petition under Title
11 of the United States Code, the application by a third party for the
appointment of a receiver for the assets of the Partnership, or the filing of an
involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of the Partnership’s debts under any other federal or state
insolvency Law, unless the same shall not have been vacated, set aside or stayed
within such sixty-day period;

 

 

- 39 -



--------------------------------------------------------------------------------

(xii) Hire or terminate or modify the compensation of the manager of the
internal audit staff contemplated by Subsection 6.4(g) or adopt its budget;

(xiii) Cause the Partnership Group to take any action or series of related
actions that could reasonably be expected to result in the loss of an investment
grade corporate, unsecured, long-term debt rating for the Partnership on a
stand-alone basis from any of Standard & Poor’s, Moody’s or Fitch; it being
understood that (i) such actions shall not include distributions required by
Sections 5.1(a) and 5.1(b) and (ii) changes in policies or ratings criteria of
ratings agencies shall not be taken into account for this provision; or

(xiv) Amend or waive any provision of the Trade Name and Trademark Agreement, if
such amendment or waiver is adverse in any respect to the Partnership.

6.6 Other Activities. (a) Any Partner (other than the General Partner in such
capacity) (the “Interested Party”) may engage in or possess an interest in other
business ventures of any nature or description, independently or with others,
whether presently existing or hereafter created, and neither the Partnership nor
any Partner (including the General Partner) other than the Interested Party
shall have any rights in or to such independent ventures or the income or
profits derived therefrom.

(b) Notwithstanding the foregoing, none of Penske Corporation, PTLC or any of
their respective Affiliates shall, at any time that (i) the aggregate Percentage
Interests that the Penske Partners own exceed five percent (5%) (without taking
into account any Partnership Interest held by LJ VP), (ii) any Penske Partner
has the right to designate one or more members of the Advisory Committee,
(iii) a Penske Partner is the General Partner or (iv) at such time as LJ VP is
the General Partner, a Penske Partner is the Managing Member of Holdings, and
for a period of two (2) years after none of the conditions set forth in the
foregoing clauses (i), (ii), (iii) or (iv) applies, directly compete with the
Partnership (as such phrase is defined in Subsection 6.6(d) below) or acquire or
possess any ownership interest (other than investments of less than two percent
(2%) of any class of outstanding securities of a corporation or other entity) in
any other entity which directly competes with the Partnership.

(c) Notwithstanding the foregoing, neither GECC nor any of its Subsidiaries
shall, at any time that the aggregate Percentage Interests that the GE Partners
own exceeds five percent (5%) (without taking into account any Partnership
Interest held by LJ VP) and for a period of two (2) years after the later of
(x) the date upon which the GE Partners cease to own in excess of such five
percent (5%) and (y) the date on which none of the GE Partners has the right to
designate a member of the Advisory Committee, directly compete with the
Partnership (as such phrase is defined in Subsection 6.6(d) below).

 

- 40 -



--------------------------------------------------------------------------------

(d) As used in this Section 6.6, the phrase “directly compete(s) with the
Partnership” shall mean the active conduct and operation of a business engaged
in the renting and full-service leasing (but not any other types of Leasing) and
servicing of tractors, trailers and/or trucks to third party users, or in acting
as a dedicated contract motor carrier, in each case in the United States of
America or Canada.

(e) Nothing in this Section 6.6 shall modify consents contained in written
resolutions signed by all members of the Advisory Committee.

(f) Subsection 6.6(b) above shall cease to be applicable to any Person (other
than the General Partner and its Subsidiaries) at such time as it is no longer
an Affiliate of Penske Corporation and shall not apply to any Person (other than
the General Partner and its Subsidiaries) that purchases assets, operations or a
business from Penske Corporation or one of its Affiliates, if such Person is not
an Affiliate of Penske Corporation after such transaction is consummated.

(g) Subsection 6.6(c) above shall cease to be applicable to any Person at such
time as it is no longer a Subsidiary of GECC and shall not apply to any Person
that purchases assets, operations or a business from GECC or one of its
Subsidiaries, if such Person is not a Subsidiary of GECC after such transaction
is consummated.

(h) Notwithstanding the provisions of Subsections 6.6(b) and 6.6(c) above, and
without implicitly agreeing that the following activities would be subject to
the provisions of Subsections 6.6(b) or 6.6(c) above, nothing in Subsection
6.6(b) or 6.6(c) above shall preclude, prohibit or restrict a Person whose
conduct is restricted under Subsection 6.6(b) or 6.6(c) above (each a
“Restricted Person”) from engaging in any manner in any (i) Financial Services
Business, (ii) Existing Business Activities, (iii) De Minimis Business or
(iv) business activity that would otherwise violate Subsection 6.6(b) or 6.6(c)
above, as applicable, that is acquired from any Person (an “After-Acquired
Business”) or is carried on by any Person that is acquired by or combined with a
Restricted Person in each case after the Effective Time (an “After-Acquired
Company”); provided, that with respect to clauses (iii) and (iv), as applicable,
so long as within 18 months (or such longer period agreed to by the GE
Representative Partner and PTLC) after the purchase or other acquisition of the
After-Acquired Business or the After-Acquired Company or the loss by a
Restricted Person of De Minimis Business status for its otherwise violative
business activities if the restriction in Subsection 6.6(b) or (c) above with
respect to the applicable Restricted Person has not terminated during such
period, such Restricted Person, following the extension to the Partnership of
the First Opportunity which does not result in an acquisition transaction with
the Partnership, signs a definitive agreement to dispose, and subsequently
disposes of the relevant portion of the business or securities of the
After-Acquired Business or the After-Acquired Company or the otherwise violative
business activity; or at the expiration of such 18-month period (or such longer
period agreed to by the GE Representative Partner and PTLC) the business of the
After-Acquired Business or the After-Acquired Company or the otherwise violative
business activity complies with Subsection 6.6(b) or Subsection 6.6(c) above, as
applicable. With respect to clauses (iii) and (iv), as applicable, the
applicable Restricted Person shall extend to the Partnership the first
opportunity to potentially acquire the relevant portion of the business or
securities of the Acquired Business or the Acquired Company or the otherwise
violative business activity. The Restricted Person and the Partnership agree to
enter into good faith discussions, for a period of ninety (90) days after the
Restricted Person notifies the Partnership of the transaction opportunity in
writing, regarding the Partnership’s potential acquisition of the relevant
portion of the business or securities of the Acquired Business or the Acquired
Company or the otherwise violative business activity (the “First Opportunity”);
provided, that the Partnership shall notify the Restricted Person as soon as
practicable if it is not interested in vigorously pursuing the opportunity,
which notice shall terminate the First Opportunity; provided, further that
nothing herein shall (A) require the Restricted Party to Sell to the
Partnership, or require the Partnership to acquire from the Restricted Party,
the relevant portion of the business or securities of the Acquired Business or
the Acquired Company or the otherwise violative business activity; or
(B) prohibit or restrict any discussions or negotiations at any time with third
parties to acquire the relevant portion of the business or securities of the
Acquired Business or the Acquired Company. At any time following the expiration
or termination of the First Opportunity, the Restricted Party may enter into
definitive agreements to Sell, or subsequently Sell, the relevant portion of the
business or securities of the Acquired Business or the Acquired Company;
provided, that, if the applicable Restricted Person is an Affiliate of Penske
Corporation, the terms and conditions of the Partnership’s potential acquisition
shall be presented to the Advisory Committee for discussion prior to the
consummation of any Sale of the relevant portion of the business or securities
of the Acquired Business or the Acquired Company.

 

- 41 -



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary in this Agreement, any amendments,
modifications or waivers to this Section 6.6 relating to activities of
(x) Penske Corporation or any of its Affiliates or GECC or any of its
Subsidiaries shall be approved in writing by all of the members of the Advisory
Committee or (y) any Partner other than Penske Corporation or any of its
Affiliates or GECC or any of its Subsidiaries shall be approved in writing by
four (4) members of the Advisory Committee (including at least one GE Committee
Member).

(j) Definitions:

(1) “Capital Markets Activity” means any activity undertaken in connection with
efforts by any Person to raise for or on behalf of any Person capital from any
public or private source.

(2) “Default Recovery/Remarketing Activities” means (i) the exercise of any
rights or remedies in connection with any Capital Markets, Financing, Insurance,
Leasing, Other Financial Services or Securities Activity (whether such rights or
remedies arise under any agreement relating to such activity, under applicable
Law or otherwise) including any foreclosure, realization or repossession or
ownership of any collateral, business assets or other security for any Financing
(including the equity in any entity or business), Insurance or Other Financial
Services Activity or any property subject to Leasing or (ii) the remarketing
(including any possession, ownership, Insurance, maintenance, transportation,
shipment, storage, refurbishment, repair, sale, offer to sale, auction,
consignment, liquidation, disposal, scrapping or other remarketing activities)
of any collateral, business assets or other security for any Financing
(including the equity in any entity or business), Insurance or Other Financial
Services Activity or any property subject to Leasing.

 

- 42 -



--------------------------------------------------------------------------------

(3) “De Minimis Business” means (a) any business activity that would otherwise
violate Subsection 6.6(b) or Subsection 6.6(c) above that is carried on by an
After-Acquired Business or an After-Acquired Company, but only if, at the time
of such acquisition or thereafter at the end of each Partnership Year following
such acquistion, the operating revenues (excluding non-operating revenues)
derived from business that directly competes with the Partnership (as such
phrase is defined in Subsection 6.6(d) above) by such After-Acquired Business or
After-Acquired Company constitute less than $100 million for the most recently
completed fiscal year preceding such acquisition or at the end of any
Partnership Year following such acquisition, or (b) any business activity
conducted by Penske Corporation or any of its Affiliates or GECC or any of its
Subsidiaries that constitutes Business Activities Ancillary to its principal
businesses.

(4) “Existing Business Activities” means any business conducted or investment
held by Penske Corporation or any of its Affiliates or GECC or its Subsidiaries,
or contemplated by any existing contractual arrangements applicable to Penske
Corporation or any of its Affiliates or GECC or any of its Subsidiaries, on the
date of this Agreement. It is acknowledged and agreed that neither the business
operations conducted as of April 30, 2012 by GE Capital Fleet Services or the
Commercial Equipment Finance Divisions of GE Capital, nor any reasonable
expansions of such business operations or extensions of such business operations
which are reasonably and directly related to the businesses and operations of GE
Capital Fleet Services or the Commercial Equipment Finance Divisions of GE
Capital conducted as of April 30, 2012 shall be deemed to directly compete with
the Partnership for purposes of this Section 6.6.

(5) “Financial Services Business” means any activities undertaken principally in
connection with or in furtherance of (i) any Capital Markets Activity,
(ii) Financing, (iii) Leasing (other than Leasing activities that would
constitute directly competing with the Partnership, as defined in Subsection
6.6(d) above), (iv) Default Recovery/Remarketing Activities, (v) Other Financial
Services Activities, (vi) any Securities Activity or (vii) the sale of
Insurance, the conduct of any Insurance brokerage activities or services or the
provision of Insurance advisory services, business processes or software.
Financial Services Business also includes any investment or ownership interest
in a Person through an employee benefit or pension plan.

(6) “Financing” means the making, entering into, purchase of, or participation
in (including syndication or servicing activities) (i) secured or unsecured
loans, conditional sales agreements, debt instruments or transactions of a
similar nature or for similar purposes and (ii) non-voting preferred equity
investments.

(7) “Insurance” means any product or service determined to constitute insurance,
assurance or reinsurance by the Laws in effect in any jurisdiction in which the
restriction set forth in Subsection 6.6(b) or 6.6(c) above applies.

 

- 43 -



--------------------------------------------------------------------------------

(8) “Leasing” means the rental, leasing, or financing, in each case under
operating leases, finance leases, capital leases, synthetic leases, leveraged
leases, tax-oriented leases, non-tax-oriented leases, retail installment sales
contracts, hire purchase or rental agreements, of property, whether real,
personal, tangible or intangible.

(9) “Other Financial Services Activities” means the offering, sale, distribution
or provision, directly or through any distribution system or channel, of any
financial products, financial services, asset management services, including
investments on behalf of Penske Corporation or any of its Affiliates or GECC and
its Subsidiaries purely for financial investment purposes, investments for the
benefit of third party and client accounts, credit card products or services,
vendor financing and trade payables services, back-office billing, processing,
collection and administrative services or products or services related or
ancillary to any of the foregoing.

(10) “Securities Activity” means any activity, function or service (without
regard to where such activity function or service actually occurs) which, if
undertaken or performed (i) in the United States would be subject to the United
States federal securities Laws or the securities Laws of any state of the United
States or (ii) outside of the United States within any other jurisdiction in
which the restrictions set forth in Subsection 6.6(b) or Subsection 6.6(c) above
apply, would be subject to any Law in any such jurisdiction governing,
regulating or pertaining to the sale, distribution or underwriting of securities
or the provision of investment management, financial advisory or similar
services.

6.7 Transactions with Affiliates.

(a) Nothing in this Agreement shall preclude transactions between the
Partnership and any Partner (including the General Partner) or an Affiliate or
Affiliates of any Partner acting in and for its own account, provided that any
services performed or products provided by the Partner or any such Affiliates
are services and/or products that the General Partner reasonably believes, at
the time of requesting such services, to be in the best interests of the
Partnership, and further provided that the rate of compensation to be paid for
any such services and/or products shall be comparable to the amount paid for
similar services and/or products under similar circumstances to independent
third parties in arm’s length transactions, and further provided that commencing
with transactions entered into after March 26, 2009 the members of the Advisory
Committee will receive a written notice within thirty days of the date on which
any such transaction is entered setting forth the material terms of any
transaction or series of related transactions described above for which the
aggregate amount involved in such transaction or series of transactions, which
includes the U.S. dollar value of the amounts involved throughout the duration
of any agreements entered into with respect to such transaction(s), is greater
than $10 million.

(b) All bills with respect to services provided to the Partnership by a Partner
or any Affiliate of a Partner shall be separately submitted and shall be
supported by logs or other written data.

 

- 44 -



--------------------------------------------------------------------------------

6.8 Exculpation.

Neither the General Partner (including for purposes of this Section 6.8 any
Person formerly serving as the General Partner) nor any of its Affiliates nor
any of their respective holders of partnership interests, shareholders,
officers, directors, employees or agents shall be liable, in damages or
otherwise, to the Partnership or to any of the Limited Partners for any act or
omission on its or his or her part, except for (i) any act or omission resulting
from its or his or her own willful misconduct or bad faith, (ii) with respect to
the General Partner only, any breach by the General Partner of its obligations
as a fiduciary of the Partnership or (iii) with respect to the General Partner
only, any breach by the General Partner of any of the terms and provisions of
this Agreement. The Partnership shall indemnify, defend and hold harmless, to
the fullest extent permitted by Law, the General Partner or any of its
Affiliates or any of their respective holders of partnership interests, members,
shareholders, officers, directors, employees and agents, from and against any
claim or liability of any nature whatsoever arising out of or in connection with
the assets or business of the Partnership, except where attributable to the
willful misconduct or bad faith of such individual or entity or where relating
to a breach by the General Partner of its obligations as a fiduciary of the
Partnership or to a breach by the General Partner of any of the terms and
provisions of this Agreement.

ARTICLE 7

COMPENSATION

The General Partner shall be entitled to reimbursement of all of its expenses
attributable to the performance of its obligations hereunder, as provided in
Article 4 hereof, to the extent permitted by Section 6.7. Subject to the Act, no
amount so paid to the General Partner shall be deemed to be a distribution of
Partnership assets for purposes of this Agreement.

ARTICLE 8

ACCOUNTS

8.1 Books and Records. The General Partner shall maintain complete and accurate
books of account of the Partnership’s affairs at the Partnership’s principal
office, including a list of the names and addresses of all Partners. Each
Partner shall have the right to inspect the Partnership’s books and records
(including the list of the names and addresses of Partners). Each of the
Partners shall have the right to audit independently the books and records of
the Partnership, any such audit being at the sole cost and expense of the
Partner conducting such audit.

8.2 Reports, Returns and Audits.

(a) The books of account shall be closed promptly after the end of each
Partnership Year. The books and records of the Partnership shall be audited as
of the end of each Partnership Year by the Auditor. Within ninety (90) days
after the end of each Partnership Year, the General Partner shall make a written
report to each person who was a Partner at any time during such Partnership Year
which shall include financial statements comprised of at least the following: a
balance sheet as of the close of the preceding Partnership Year, and statements
of earnings or losses, changes in financial position and changes in Partners’
capital accounts for the Partnership Year then ended, which financial statements
shall be certified by the Auditor as in accordance with Generally Accepted
Accounting Principles. The report shall also contain such additional statements
with respect to the status of the Partnership business as are considered
necessary by any member of the Advisory Committee to advise any or all Partners
properly about their investment in the Partnership. As soon as practicable after
the end of each quarter in each Partnership Year, the Partnership shall deliver
to PTLC, the GE Representative Partner and PAG a written report which shall
include forecasts for the current quarter, including forecast changes in debt
balance of the Partnership.

 

- 45 -



--------------------------------------------------------------------------------

(b) Prior to August 15 of each year, each Partner shall be provided with an
information letter (containing such Partner’s Form K-1 or comparable
information) with respect to its distributive share of income, gains,
deductions, losses and credits for income tax reporting purposes for the
previous Partnership Year, together with any other information concerning the
Partnership necessary for the preparation of a Partner’s income tax return(s),
and the Partnership shall provide each Partner with an estimate of the
information to be set forth in such information letter by no later than April 15
of each year. With the sole exception of mathematical errors in computation, the
financial statements and the information contained in such information letter
shall be deemed conclusive and binding upon such Partner unless written
objection shall be lodged with the General Partner within ninety (90) days after
the giving of such information letter to such Partner.

(c) The Partnership shall also furnish the Partners with such periodic reports
concerning the Partnership’s business and activities as are considered necessary
by any member of the Advisory Committee or PAG to advise any or all Partners
properly about their investment in the Partnership.

(d) The General Partner shall, in accordance with the advice of the Advisory
Committee, prepare or cause to be prepared all federal, state and local tax
returns of the Partnership (the “Returns”) for each year for which such Returns
are required to be filed, and shall cause all such Returns to be filed in a
timely manner; provided, however that it shall not file any Return without first
providing the GE Representative Member with a reasonable opportunity to review
the Return and obtaining the consent of the GE Representative Member to such
filing, which consent shall not be unreasonably withheld or delayed. To the
extent permitted by Law, for purposes of preparing the Returns, the Partnership
shall use the Partnership Year. Subject to Subsection 6.5(c)(v), the General
Partner may make any elections under the Code and/or applicable state or local
tax Laws, and the General Partner shall be absolved from all liability for any
and all consequences to any previously admitted or subsequently admitted
Partners resulting from its making or failing to make any such election.
Notwithstanding the foregoing, the General Partner shall make the election
provided for in Section 754 of the Code, if requested to do so by any Partner,
without the need of approval of the Advisory Committee.

 

- 46 -



--------------------------------------------------------------------------------

(e) The General Partner shall be the “tax matters partner” of the Partnership
within the meaning of Section 6231(a)(7) of the Code (the “Tax Matters Partner”)
and shall serve in any similar capacity under applicable Law. In any case in
which more than one Partner is eligible under Regulations
Section 301.6231(a)(7)-1(c), by reason of having been or being the General
Partner, to be designated as the Tax Matters Partner for a given taxable year
(each such Partner a “TMP Eligible Partner”), the Tax Matters Partner designated
for such year shall be selected by unanimous agreement among all such eligible
TMP Eligible Partners for such year. In the absence of unanimous agreement, the
TMP Eligible Partner that was the General Partner on the last day of such
taxable year shall be designated as the Tax Matters Partner for such taxable
year. The GE Representative Partner shall be given at least fifteen
(15) Business Days advance notice from the Tax Matters Partner of the time and
place of, and shall have the right to participate in (i) any administrative
proceeding relating to the determination at the Partnership level of partnership
items on which the Partners, rather than the Partnership, are taxable and
(ii) any discussions with the Internal Revenue Service (or other governmental
tax authority) relating to the allocations pursuant to Article 5 of this
Agreement or the Corresponding Provision of any Prior Agreement. The Tax Matters
Partner shall not initiate any action or proceeding in any court in its capacity
as Tax Matters Partner, extend any statute of limitation, or take any other
action contemplated by Sections 6222 through 6232 of the Code (or similar state,
local or foreign Laws with respect to income or income-based taxes that apply to
the Partners rather than the Partnership) if such initiation, extension or other
action would legally bind any other Partner or the Partnership without the
approval of the GE Representative Partner, which approval will not be
unreasonably withheld or untimely delayed. The Tax Matters Partner shall from
time to time upon request of any other Partner confer, and cause the
Partnership’s tax attorneys and accountants to confer, with such other Partner
and its attorneys and accountants on any matters relating to a Partnership tax
return or any tax election.

(f) The Partnership shall provide such other information as may be reasonably
required for the Partners or their Affiliates to timely comply with applicable
financial reporting requirements or their customary financial reporting
practices, and the Partnership shall continue to provide substantially the same
accounting assistance to the Partners or their Affiliates as the Partnership
provided to them for the 2011 Partnership Year including (i) booking the GE
Partners’ share of the Profits, Losses, items of income, gain, loss, deduction,
or credit, distributions or other items of the Partnership’s activities in the
GECC ledger at the end of each quarter of the Partnership Year and
(ii) preparing quarterly accounting closing schedules at the end of each quarter
of the Partnership Year.

ARTICLE 9

TRANSFERS AND SALES

9.1 Transfer of Interests of General Partner and PTLC Consolidated Group.
Notwithstanding anything to the contrary contained in this Article 9 or any
other provision of this Agreement:

(a) The General Partner shall not withdraw from the Partnership or resign as
General Partner or Transfer all or any portion of its general partner
Partnership Interest, except in each case (i) as provided in Subsection 1.1(c),
(ii) as a consequence of a Sale mandated by Subsection 9.4(a) or (iv) with the
prior written approval of the Majority Limited Partners and the GE
Representative Partner.

(b) The General Partner shall be liable to the Partnership for any Event of
Withdrawal in violation of Subsection 9.1(a) above.

 

- 47 -



--------------------------------------------------------------------------------

(c) LJ VP may not Sell all or any portion of its Partnership Interest, except in
accordance with the Holdings LLC Agreement.

(d) For so long as members of the GECC Consolidated Group hold in the aggregate
not less than a ten percent (10%) Percentage Interest (without taking into
account any Partnership Interest held by LJ VP) and for two (2) years after that
is no longer the case, the PTLC Consolidated Group shall be required at all
times to hold not less than a twenty-five percent (25%) Percentage Interest
(without taking into account any Partnership Interest held by LJ VP), except as
a consequence of a Sale mandated by Subsection 9.4(a).

9.2 Transfer or Sale of Limited Partner Interests.

(a) Except (i) as permitted by the further provisions of this Section 9.2,
(ii) as permitted by Section 9.3, (iii) as required by Section 9.4, (iv) in
accordance with Article 10 or (v) in accordance with Sections 10.1 and 10.2 of
the Holdings LLC Agreement, at all times subject to Section 9.1, commencing as
of the Effective Time, no Limited Partner may Transfer all or any portion of its
limited partner Partnership Interest to any Person.

(b) (i) Each of GE Truck Leasing Holdco, GE Logistics Holdco and GE Tennessee
may Sell all or any portion of its Partnership Interests from time to time to
any member or members of the GECC Consolidated Group, and (ii) PTLC may Sell all
or any portion of its limited partner Partnership Interests from time to time to
any member or members of the PAG Consolidated Group or to any member or members
of the PTLC Consolidated Group.

(c) PAG may Sell all or any portion of its Partnership Interests from time to
time to any member or members of the PTLC Consolidated Group or any member or
members of the PAG Consolidated Group.

(d) In the event of any Sale pursuant to Subsection 9.2(b) or (c), if the
assignee in such Sale shall cease at any time for any reason (other than as a
result of a change in Generally Accepted Accounting Principles after the
Effective Time) to be a member of the GECC Consolidated Group, the PTLC
Consolidated Group or the PAG Consolidated Group, as the case may be, then such
assignee shall concurrently with ceasing to be a member of the applicable
Consolidated Group Sell such Partnership Interests to a Person that is a member
of the applicable Consolidated Group.

(e) Prior to and as a condition to any Sale pursuant to Subsection 9.2 (b),
9.2(c) or 9.2(d), the assignee shall agree in writing with the Partnership to be
bound by all of the terms and conditions of this Agreement in the same manner as
the assignor.

 

- 48 -



--------------------------------------------------------------------------------

(f) PAG may, in connection with a bona fide financing from one or more
third-party lenders (such lenders, or an agent or a representative therefor (a
“Bona Fide Lender”)), grant a security interest in, or otherwise pledge (the
“PAG Pledge”), to a Bona Fide Lender, PAG’s share in the profits and losses of
the Partnership and PAG’s right to receive distributions of the Partnership
solely with respect to all or any portion of its Percentage Interest as of the
Effective Time in the Partnership, as such percentage has been or may be
increased other than by virtue of a Transfer to PAG or any of its Subsidiaries
of any additional Partnership Interest, unless the GE Representative Partner and
PTLC agree otherwise (such portion of the limited partner Partnership Interests
in the Partnership owned by PAG and so secured or pledged being referred to
herein as the “PAG Pledged Interest” but, for the avoidance of doubt, (x) shall
not include any indirect interest held by PAG in or through Holdings or LJ VP
and (y) notwithstanding anything else herein, PAG’s rights pursuant to this
Subsection 9.2(f) shall not be Transferable to any assignee or otherwise, unless
the GE Representative Partner and PTLC agree otherwise, it being understood and
agreed that (i) prior to or upon any foreclosure or similar exercise of rights
of the Bona Fide Lender pursuant to the terms of its security interest (a
“Foreclosure”) the Bona Fide Lender (or any transferee of the Pledged PAG
Interest following any Foreclosure) shall only be entitled to receive
distributions of cash or other property from the Partnership in accordance with
the terms of this Agreement (and after a Foreclosure only to receive allocations
of the income, gains, credits, deductions, profits and losses of the Partnership
attributable to such PAG Pledged Interest after the effective date of such
Foreclosure in accordance with the terms of this Agreement) and shall not at any
time become a Partner (and shall not have any rights with respect to governance,
voting, approvals, consents, observation or other management rights with respect
to the Partnership, all of which shall remain with PAG) and (ii) upon a
Foreclosure, PAG’s rights with respect to governance, observation or other
management rights with respect to the Partnership shall lapse and any and all
voting, approval and consent rights of PAG attributable to the PAG Pledged
Interest foreclosed upon shall be deemed made in proportion to the other
Partners.

9.3 Right of First Offer.

(a) No Partner shall Transfer all or any portion of such Partner’s Partnership
Interest except (i) as permitted by Section 9.2, (ii) as further permitted in
this Section 9.3, (iii) as required by Section 9.4, (iv) in accordance with
Article 10 or (v) in accordance with Sections 10.1 and 10.2 of the Holdings LLC
Agreement, at all times subject to Section 9.1, or, for avoidance of doubt,
Subsection 1.1(c).

(b) For purposes of this Section 9.3, members of the GECC Consolidated Group,
members of the PTLC Consolidated Group and members of the PAG Consolidated Group
shall each be deemed a single Partner.

 

- 49 -



--------------------------------------------------------------------------------

(c) No Partner may Sell all or any portion of its Partnership Interest, unless
(i) such portion of its Partnership Interest constitutes a Percentage Interest
of at least five percent (5%) (without taking into account any Partnership
Interest held by LJ VP) unless such Partner is selling all of its then-held
Partnership Interests (without taking into account any Partnership Interest held
by LJ VP), taken as a whole, immediately prior to the consummation of such Sale
and (ii) the consideration for such Sale consists solely of cash and/or a
promissory note; provided, however, that if a promissory note shall form a
portion of the consideration being offered by a third-party offeror, such note
must (A) be issued by the party which proposes to acquire the Partnership
Interest, (B) bear an interest rate not less than the then-current market rate
for a note of such creditworthiness, terms and conditions and tenor and
(iii) not represent more than fifty percent (50%) of the total amount of the
consideration being offered for such Partnership Interest. In the event that
(I) a Partner (other than (i) LJ VP or (ii) PTLC, in each case with respect to
its general partner interest), proposes to Sell all or any portion of its
Partnership Interest (an “Initiated Offer”), or (II) a Partner shall have
received an offer from a third party to acquire such Partner’s Partnership
Interest (or such portion thereof) that the Partner proposes to accept (a
“Third-Party Proposed Sale”), then in either such event such Partner (the
“Offering Partner”) shall first offer (the “Offer”) in writing (which Offer
shall set forth the price and all other material terms of such proposed Sale,
and, in the case of a Third-Party Proposed Sale, have attached to it a copy of
such third party’s written offer to purchase) to sell its Partnership Interest
(or such portion thereof) (individually or collectively, the “Offered Interest”)
to the other Partners other than LJ VP (the “Offeree Partners”) at the price and
on the other financial terms specified in the Offer and on substantially the
same terms (other than price and the other financial terms) as are set forth in
the Purchase and Sale Agreement dated as of March 26, 2009 pursuant to which
PTLC3 Holdings Co., LLC purchased a Partnership Interest from GE Logistics
Holdco. A copy of such Offer shall also be provided to the General Partner at
the same time as it is provided to the other Partners.

(d) Within sixty (60) days (or such longer period as the Offering Partner and
the Offeree Partners may agree) after the date of the Offer each Offeree Partner
must provide notice to the Offering Partner and the General Partner (the
“Response Notice”) that such Offeree Partner either (1) agrees to purchase its
proportion, based on its Percentage Interests relative to the aggregate
Percentage Interests held by all Offeree Partners, of the Offered Interest at
the offering price and on the other terms set forth in the Offer or at such
other price and on such other terms as the Partners may agree or (2) declines to
accept the Offer; provided that, if the Offering Partner is also proposing to
Sell Member Interests concurrently to the same purchaser or affiliated group of
purchasers, each Offeree Partner must either (x) agree to purchase its
proportion of Member Interests and Partnership Interests, collectively, based on
its Percentage Interest relative to the aggregate Percentage Interests held by
all Offeree Partners for Partnership Interests as of the date of the Offer, or
(y) decline to accept the Offer for the offered Partnership Interests and Member
Interests collectively, and the terms “Offer” and “Offered Interest” shall be
deemed to include such offered Partnership Interests and Member Interests
collectively.

(e) If the Response Notices of the Offeree Partners constitute an acceptance,
collectively, for the entire Offered Interest, the parties will consummate the
Sale of the Offered Interest at the time and in the manner set forth in
Subsection 9.3(g) and 9.5(a). Unless otherwise agreed by the accepting Offeree
Partners (the “Accepting Partners”), the right to purchase the Offered Interest
will be allocated among the Offeree Partners pro rata based on the relative
Percentage Interests held by all Offeree Partners for Partnership Interests as
of the date of the Offer. If the Response Notices of the Offeree Partners do not
constitute an acceptance, collectively, for the entire Offered Interest, then at
the end of the sixty (60) day period (as it may be extended pursuant to
Subsection 9.3(d) above) (or, if earlier, when all Response Notices have been
received) set forth in Subsection 9.3(d), the Offering Partner shall provide
written notice to the Accepting Partners pursuant to which the Accepting
Partners shall have the option to elect to purchase, for a period of thirty
(30) days following the date of such notice, all (but not less than all) of the
portion of the Offered Interest that the non-Accepting Partners did not elect to
purchase, in proportion to the relative Percentage Interests (disregarding the
Percentage Interests of the non-Accepting Partners) of such Accepting Partners
(or on such other basis as the Accepting Partners determine) and on
substantially the same terms and conditions described in Subsection 9.3(c).

 

- 50 -



--------------------------------------------------------------------------------

(f) If (i) none of the Offeree Partners delivers a Response Notice (or the
Offeree Partners otherwise decline to purchase all of the Offered Interest)
within the sixty (60) day period (as it may be extended pursuant to Subsection
9.3(d) above) set forth in Subsection 9.3(d) or (ii) after the end of the thirty
(30) day period set forth in Subsection 9.3(e), the Accepting Partners have not
elected to purchase all of the Offered Interest, then in each case the Offeree
Partners will be deemed to have declined to exercise their rights under this
Section 9.3 and the Offering Partner shall, with respect to the Offered Interest
only, have the right, if an Initiated Offer, to, at the Offering Partner’s sole
expense, not violative of Law or Section 9.5(b), launch a confidential marketing
process (which may include the engagement of financial advisors and other
advisors to conduct a customary auction sale process in which potential buyers
are required to enter into confidentiality agreements contemplated by clause
(e) of Section 6.4(i)), and, if an Initiated Offer or a Third Party Proposed
Sale, enter into negotiations with a third party or enter into a definitive
agreement, to Sell the Offered Interest in respect of an Offer at the same or a
higher price and upon terms and conditions that are no less favorable in the
aggregate to the Offeree Partners than as set forth in the Offer (other than
those representations, warranties, covenants, indemnities and other agreements
customary for similar transactions) for a period of one-hundred eighty
(180) days, which period may be extended as agreed upon by the Offering Partner
and the Offeree Partners.

(g) If an Offeree Partner or Partners shall have accepted the Offer in
accordance with Subsections 9.3(d) and (e), then the Offering Partner shall Sell
the Offered Interest to the Accepting Partners (or to such nominees of the
Accepting Partners as the Accepting Partners may specify in writing to the
Offering Partner not less than three (3) Business Days prior to the closing of
such purchase and Sale) and the Sale of the Offered Interest to the Offeree
Partners (or such nominees, as the case may be) shall be consummated within
ninety (90) days thereafter, which period shall if all other conditions to
closing have been satisfied except for required regulatory approvals (and those
conditions that by their terms are to be satisfied at closing), be extended,
unless the Offering Partner and the Accepting Partners otherwise agree in
writing, for as long as reasonably necessary in order to obtain such regulatory
approvals (until such time as it is determined that such approvals will not be
obtained), at the principal office of the Partnership or such other location as
the Offering Partner and the Accepting Partners (or their nominees) may agree,
at which time the Offering Partner shall Sell to the Accepting Partners (or
their nominees) the Offered Interest, free and clear of all Liens, claims,
options to purchase and other restrictions of any nature whatsoever, except
those set forth in this Agreement, against payment in cash of the purchase price
therefor; provided, however, that in the event that the Accepting Partners (or
their nominees) shall be purchasing the Offered Interest at the price set forth
in the Offer pertaining thereto, and the terms of such Offer shall state that
the third-party offeror offered to acquire the Offered Interest for
consideration consisting of cash and (subject to the proviso to Subsection
9.3(c) above) a promissory note, then the Accepting Partners (or their nominees)
shall pay to the Offering Partner the purchase price for the Offered Interest in
cash, in an amount equal to the sum of (i) the amount of the purchase price
which would have been paid in cash by the third-party offeror as set forth in
the Offer, plus (ii) the principal amount of the promissory note which would
have been delivered by the third-party offeror as set forth in the Offer.

 

- 51 -



--------------------------------------------------------------------------------

(h) In the event that any proposed Sale of a Partnership Interest to a third
party shall not have been consummated within the 90 days after the execution of
the underlying definitive agreement referred to in Subsection 9.3(f) (which
period shall, if all other conditions to closing have been satisfied except for
required regulatory approvals (and those conditions that by their terms are to
be satisfied at closing), automatically be extended for as long as reasonably
necessary in order to obtain such regulatory approvals (until such time as it is
determined that such approvals will not be obtained), any such proposed Sale, or
any further proposed Sale, of such Partnership Interest shall again be subject
to the provisions of this Section 9.3.

(i) Upon any Sale or exchange by PTLC and/or any of its Affiliates of
one-hundred percent (100%) of the Partnership Interest then held by PTLC and its
Affiliates, without taking into account any Partnership Interest held by LJ VP
(whether to the GE Representative Partner or any of its Affiliates or to one or
more third parties), GE Tennessee (or an assignee of Partnership Interests held
at the Effective Time by members of the GECC Consolidated Group which assignee
shall have assumed the obligations under this Subsection 9.3(i)) shall pay or
cause to be paid to PTLC, in cash, an amount equal to the lesser of
(i) $5,000,000 and (ii) the amount equal to the amount of federal income tax
that would be due and payable by PTLC and/or its Affiliates, as the case may be,
in respect of such Sale or exchange, determined as if the maximum marginal rate
for corporations with respect to ordinary income or capital gains, as the case
may be, as in effect in the year such Sale or exchange takes place, applied to
such transaction, on the excess of (A) the gain recognized by PTLC and/or its
Affiliates upon such Sale or exchange over (B) the excess of (1) the aggregate
amount of the losses and deductions allocated to PTLC and/or any of its
Affiliates from the inception of the Partnership through the date of such Sale
or exchange pursuant to Section 5.2, 5.3, 5.4 and 5.6 of this Agreement or the
Corresponding Provisions of any Prior Agreement over (2) the aggregate amount of
the income and gains allocated to PTLC and/or any of its Affiliates from the
date of inception of the Partnership through the date of such Sale or exchange
pursuant to Sections 5.2, 5.3, 5.4 and 5.6 of this Agreement or the
Corresponding Provisions of any Prior Agreement (the excess of such losses and
deductions over such income and gains is sometimes hereinafter referred to as
“Net Losses”). For purposes of computing the amount of such federal income tax
that would be due and payable in respect of such Sale or exchange, (x) both the
Net Losses and the gain recognized by PTLC and/or its Affiliates upon such Sale
or exchange shall be deemed to have arisen in the same taxable year, and (y) all
losses, deductions and credits allocated to PTLC and/or its Affiliate under
Sections 5.2, 5.3, 5.4 and 5.6 of this Agreement shall be taken into account and
no limitations shall apply or be deemed to apply to the use of such losses,
deductions and credits. Such calculation shall initially be made by PTLC and
shall be confirmed in writing to GE Tennessee (or the assuming assignee as
aforesaid) by the Auditor before any payment shall be required to be made by or
on behalf of GE Tennessee (or such assignee) under this Subsection 9.3(i).

(j) Notwithstanding anything to the contrary set forth in this Section 9.3,
(i) the provisions of this Subsection 9.3 shall not restrict or otherwise apply
to the Sale of Partnership Interests (x) effected pursuant to the IPO or
(y) after the IPO that are effected pursuant to (I) a public offering under an
effective registration statement or (II) Rule 144 under the Securities Act and
(ii) no Transfer permitted under this Section 9.3 shall be offered or
consummated in the absence of an effective registration statement covering the
applicable Partnership Interest under the Securities Act, unless such Transfer
is exempt from registration under the Securities Act.

 

- 52 -



--------------------------------------------------------------------------------

9.4 Certain Changes of Control.

(a) In the event that (i) Penske Corporation, at any time and for any reason,
either (A) shall have ceased to own, directly or indirectly, at least fifty-one
percent (51%) of the outstanding common stock or other voting securities of
Penske Transportation Holdings Corp. and (1) in an election of directors for
which proxies are not solicited under the Exchange Act, Penske Corporation
and/or its Affiliates by vote of their own shares and shares for which they have
obtained proxies from other shareholders, shall be unable to elect at least half
of the directors of Penske Transportation Holdings Corp., or (2) in an election
of directors for which proxies are solicited under the Exchange Act, proxies for
management nominees and the vote of Penske Corporation and/or its Affiliates and
other persons shall not have resulted in the election of management nominee
directors who aggregate at least half of the directors elected, or (B) shall
have ceased to own, directly or indirectly, at least twenty-five percent
(25%) of the outstanding common stock or other voting securities of Penske
Transportation Holdings Corp., or (ii) Penske Transportation Holdings Corp., at
any time and for any reason, shall have ceased to own, directly or indirectly,
and have voting control over at least eighty percent (80%) of the outstanding
common stock or other voting securities of the PTLC Consolidated Group member or
members then holding Partnership Interests (excluding LJ VP and Holdings from
the PTLC Consolidated Group for this determination), then from and after the
occurrence of any of the events specified in clauses (i)(A), (i)(B) and
(ii) above, the GE Partners or any nominee(s) thereof shall have the right, but
not the obligation (which right shall expire one hundred eighty (180) days from
the date on which the GE Partners shall have received the notice referred to in
the last sentence of this Subsection 9.4(a), to purchase from such holders and
any of the members of the PAG Consolidated Group then holding Partnership
Interests, one-hundred percent (100%) of their respective Partnership Interests
and one-hundred percent (100%) of their respective Member Interests at a
purchase price, payable in cash, to be determined as of the date the GE Partners
shall advise PTLC and PAG of the GE Partners’ or its nominee(s)’s decision to
acquire one-hundred percent (100%) of the Partnership Interests and one-hundred
percent (100%) of the Member Interests held by the PTLC Consolidated Group and
the PAG Consolidated Group pursuant to this Subsection 9.4(a) by means of the
appraisal procedure set forth in Subsection 9.4(c) herein plus any additional
amount payable pursuant to the provisions of Subsection 9.3(i). PTLC shall give
prompt written notice to the GE Partners of the occurrence of any of the events
specified in clauses (i)(A), (i)(B) or (ii) of this Subsection 9.4(a).

(b) In the event that GECC at any time and for any reason shall have ceased to
own, directly or indirectly, and have voting control over eighty percent
(80%) of the outstanding common stock or other voting securities of the GECC
Consolidated Group member or members then holding Partnership Interests, then
from and after the occurrence of such events, PTLC or any nominee(s) thereof
shall have the right, but not the obligation (which right shall expire one
hundred eighty (180) days from the date on which PTLC shall have received the
notice referred to in the last sentence of this Subsection 9.4(b)), to purchase
from such holders one-hundred percent (100%) of their respective Partnership
Interests and one-hundred percent (100%) of their respective Member Interests at
a purchase price, payable in cash, to be determined as of the date PTLC shall
advise such holders of its or its nominee(s)’s decision to acquire one-hundred
percent (100%) of their respective Partnership Interests and one-hundred percent
(100%) of their respective Member Interests pursuant to this Subsection 9.4(b)
by means of the appraisal procedure set forth in Subsection 9.4(c). The GE
Partners shall give prompt written notice to PTLC of the occurrence of any of
the events specified in this Subsection 9.4(b).

 

- 53 -



--------------------------------------------------------------------------------

(c) If the GE Partners or any nominee(s) thereof shall have elected in writing
within the period specified in Subsection 9.4(a) to purchase one-hundred percent
(100%) of the Partnership Interests and one-hundred percent (100%) of the Member
Interests held by the PTLC Consolidated Group and the PAG Consolidated Group or
if PTLC or any nominee(s) thereof shall have elected in writing within the
period specified in Subsection 9.4(b) to purchase one-hundred percent (100%) of
the Partnership Interests and one-hundred percent (100%) of the Member Interests
held by the GECC Consolidated Group (the Partnership Interests and Member
Interests to be purchased hereinafter referred to as the “Purchased Interest”),
then each of the PTLC Consolidated Group and the GE Consolidated Group shall
engage, at its own expense, an investment banking firm or valuation firm (which
term includes accounting firms) of recognized national standing and experience
in matters of this type, to appraise the Purchased Interest. Such firms shall
determine the fair market value of the Purchased Interest as of the date of the
GE Partners’ or PTLC’s, as applicable, notice referred to above. In reaching
their determinations, such firms shall not take into account any “control
premium” or “non-controlling discount” attributable to the Purchased Interest or
the illiquid nature of an investment in the Purchased Interest. If the
difference between the amount of the higher of such determinations and the
amount of the lower of such determinations is not more than an amount equal to
ten percent (10%) of the amount of the higher of such determinations, then the
determinations of both such firms shall be averaged. If the difference between
the respective amounts of such determinations is greater than an amount equal to
ten percent (10%) of the amount of the higher of such determinations, then, in
lieu of averaging such determinations, such firms shall jointly select an
independent third investment banking or valuation firm (which term includes
accounting firms) of recognized national standing and experience in matters of
this type, in each case, to determine the fair market value of the Purchased
Interest, which determination shall not take into account any “control premium”,
“non-controlling discount” or the illiquid nature of an investment therein as
aforesaid. The costs and expenses of any such independent third investment
banking or valuation firm shall be borne equally by the GE Partners and PTLC.
Each applicable Partner agrees to use its reasonable best efforts to cause the
appraising firms to complete their appraisals pursuant to this Subsection 9.4(c)
as promptly as practicable. Upon the determination of the fair market value of
the Purchased Interest by such third firm, the two highest determinations of the
fair market value of the Purchased Interest shall be averaged, which amount
shall be the purchase price referred to in Subsection 9.4(a) or 9.4(b).

9.5 Certain General Provisions.

(a) Any amounts payable in cash by any party pursuant to this Subsection 9.3 or
Subsection 9.4 shall be effected by means of wire transfer of immediately
available funds to such account or accounts in the United States as the payee
shall specify not less than one (1) Business Day prior to the date on which such
payment is to occur.

(b) Notwithstanding anything to the contrary set forth in Subsection 9.2, 9.3 or
9.4, in the event that the acquisition by a Person of a Partnership Interest
pursuant to any such provision would result in the Partnership ceasing to enjoy
the status of a limited partnership under Delaware Law, then such Person shall
not effect such acquisition, but such Person may effect the acquisition through
an Affiliate of such Person or member of such Person’s consolidated group if
such acquisition eliminates the cessation of the Partnership’s enjoying the
status of a limited partnership under Delaware Law.

 

- 54 -



--------------------------------------------------------------------------------

(c) The Limited Partners agree, upon request of the General Partner, to execute
such certificates or other documents and perform such acts as the General
Partner reasonably deems appropriate to preserve the status of the Partnership
as a limited partnership, upon or after the completion of any Transfer of any
Partnership Interest, under Delaware Law.

(d) Notwithstanding anything to the contrary in this Agreement, (i) in the event
of the consummation of any Sale by any GE Partner of all or any portion of its
Partnership Interests in accordance with this Article 9, the transferring GE
Partner may Sell (A) the rights of the GE Representative Partner under
Subsections 6.4(a) and 6.4(e) to designate and replace members of the Advisory
Committee that it is then entitled to so designate and replace or (B) the rights
to designate and replace the GE Representative Partner under Section 2.48,
provided that such Sale is accompanied by the Sale to the same third party of
the right of the GE Representative Partner under Subsections 6.4(a) and 6.4(e)
to designate and replace at least one member of the Advisory Committee; or
(ii) in the event of any Sale of a Partnership Interest permitted by this
Agreement, the transferring GE Partner or PTLC may Sell its purchase rights
under Subsection 9.4(a) or (b), respectively. For the avoidance of doubt, the GE
Representative Partner may Sell its right to designate and replace one or both
of the members of the Advisory Committee to another member of the GECC
Consolidated Group, subject to Subsection 9.2(d).

(e) Any transferee of a Partnership Interest that (i) acquires a Percentage
Interest of at least ten percent (10%), (ii) has the right to designate and
replace a member of the Advisory Committee pursuant to this Agreement or
(iii) has the right to direct the vote of a member of the Advisory Committee
shall be required to enter into a noncompetition covenant on substantially the
same terms as the restrictions on GECC and its Subsidiaries set forth in
Subsection 6.6(c).

(f) Notwithstanding anything to the contrary set forth in this Agreement, in the
event of any Sale of a Partnership Interest permitted by this Agreement, the
transferor Partner shall not cease to be a Partner or be deemed to have
withdrawn as a Partner, until the transferee of such Partnership Interest shall
have been admitted as a Partner pursuant to Section 9.10 below.

9.6 Allocation of Profits, Losses and Distributions Subsequent to Sale. All
Profits, Losses, or any other items of income, gain, loss, deduction, or credit
of the Partnership attributable to any Partnership Interest acquired by reason
of any Sale of such Partnership Interest (i) that are allocable, in accordance
with Subsection 5.5(c) to the portion of the Partnership Year ending on the
effective date of the Sale shall be allocated, and any distributions made with
respect thereto shall be distributed, to the transferor, and (ii) that are
allocable, in accordance with Subsection 5.5(c), to subsequent periods shall be
allocated, and any distributions made with respect thereto shall be distributed,
to the transferee; provided, however, that with respect to the Preliminary
Distribution to be made with respect to the second fiscal quarter of 2012, each
Partner will receive a pro rata distribution in proportion to its respective
Percentage Interest held during such quarter (which will be calculated based on
the Percentage Interest held by such Partner and the corresponding number of
days in the quarter such Percentage Interest was held by such Partner) with
income being allocated proportionately on a daily basis over the quarter. With
respect to the foregoing proviso, by way of example, if a quarter is 90 days
long and a Partner held a 20% Percentage Interest for the first 45 days and a
15% Percentage Interest for the last 45 days, the distribution for such quarter
would be calculated based on a 20% Percentage Interest for half of the quarter
and a 15% Percentage Interest for half of the quarter. The effective date of any
Transfer permitted under this Agreement, subject to the provisions of
Section 9.9 below, shall be the close of business on the day the Partnership is
notified of the Sale.

 

- 55 -



--------------------------------------------------------------------------------

9.7 Death, Incompetence, Bankruptcy, Liquidation or Withdrawal of a Limited
Partner. The death, incompetence, Bankruptcy, liquidation or withdrawal of a
Limited Partner shall not cause (in and of itself) a dissolution of the
Partnership, but the rights of such a Limited Partner to share in the Profits
and Losses of the Partnership, to receive distributions and to assign its
Partnership Interest pursuant to this Article 9, on the happening of such an
event, shall devolve on its beneficiary or other successor, executor,
administrator, guardian or other legal representative for the purpose of
settling its estate or administering its property, and the Partnership shall
continue as a limited partnership. Such successor or personal representative,
however, shall become a substituted limited partner only upon compliance with
the requirements of Section 9.10 with respect to a transferee of a Partnership
Interest. The estate of a Bankrupt Limited Partner shall be liable for all the
obligations of the Limited Partner.

9.8 Satisfactory Written Assignment Required. Anything herein to the contrary
notwithstanding, both the Partnership and the General Partner shall be entitled
to treat the transferor of a Partnership Interest as the absolute owner thereof
in all respects, and shall incur no liability for distributions of cash or other
property made in good faith to it, until such time as a written assignment or
other evidence of the consummation of a Sale that conforms to the requirements
of this Article 9 and is reasonably satisfactory to the General Partner has been
received by and recorded on the books of the Partnership, at which time the Sale
shall become effective for purposes of this Agreement.

9.9 Transferee’s Rights. Any purported Transfer of a Partnership Interest which
is not in compliance with this Agreement shall be null and void and of no force
or effect whatsoever. A permitted transferee of any Partnership Interest
pursuant to Section 9.1, 9.2, 9.3, 9.4 or 9.7 hereof shall be entitled to
receive, in accordance with Section 9.6, allocations of Profits, Losses, or
other items of income, gain, loss, deduction, or credit of the Partnership
attributable to such Partnership Interest and allocable to periods after the
effective date of the Sale, and distributions of cash or other property from the
Partnership made with respect to periods after the effective date of the Sale,
but shall not become a Partner unless and until admitted pursuant to
Section 9.10 hereof.

 

- 56 -



--------------------------------------------------------------------------------

9.10 Transferees Admitted as Partners. The assignee or transferee of any
Partnership Interest shall be admitted as a Partner only upon the satisfaction
of the following conditions:

(a) A duly executed and acknowledged written instrument of Sale, in a form
reasonably acceptable to the General Partner, and either a copy of this
Agreement duly executed by the transferee or an instrument of assumption in form
and substance reasonably satisfactory to the General Partner setting forth the
transferee’s agreement to be bound by the provisions of this Agreement have been
delivered to the Partnership.

(b) The transferee has paid any fees and reimbursed the Partnership for any
expenses paid by the Partnership in connection with the Sale and admission.

The effective date of an admission of an assignee of a Partner and the
withdrawal of the transferring Partner, if any, shall be the first day which is
the last Business Day of a calendar month to occur following the satisfaction of
the foregoing conditions, except as otherwise may be agreed by all the Partners
in writing.

9.11 Change of Control Rights. In addition to any other approval required under
the Act, any Change of Control of the Partnership (excluding, for the avoidance
of doubt, the changes contemplated by Subsection 1.1(c)) shall be subject to
approval by the GE Representative Partner.

ARTICLE 10

EXIT/ IPO RIGHT

10.1 IPO Notice.

(a) On or after December 31, 2017, any Exercising Partner will have the right to
deliver a written demand to the General Partner and the other Partners that an
IPO (the “IPO Notice”) be effected in accordance with the provisions of this
Article 10 and, if applicable, to effect the registration of all or any portion
of the Exercising Partner’s Securities (which may include any of such Partner’s
Affiliates identified in such IPO Notice) in such IPO. Except as expressly
provided below, each of the other Partners agrees to use all reasonable best
efforts to effect such IPO. Upon receipt of such IPO Notice, promptly and in any
event within the sixty (60) day period thereafter, the Exercising Partner and
the Non-Exercising Partner (and their respective advisors) will meet from time
to time at mutually agreeable times and locations to attempt to decide jointly
in good faith on an appropriate transaction structure for such IPO. In such
meetings, the Exercising Partner and the Non-Exercising Partner (and their
respective advisors) will review, analyze and discuss the economic and tax
impacts of potential transaction structures and will, without limitation,
consider a transaction structure similar to the Barnes & Noble transaction
(commonly referred to as an “UPREIT structure”) and appropriate opinion(s) (if
any) of a nationally recognized law firm or accounting firm with respect to
potential transaction structures.

 

- 57 -



--------------------------------------------------------------------------------

(b) If the Exercising Partner and the Non-Exercising Partner are unable to agree
on a transaction structure for such IPO within such sixty (60) day period (or
such longer period as they may mutually agree), the Exercising Partner will have
the right, within the thirty (30) day period following such sixty (60) day
period, to deliver a written demand to the General Partner and the other
Partners that such IPO shall utilize the transaction structure set forth in such
notice (the “IPO Demand Notice”). Within sixty (60) days thereafter, the
Non-Exercising Partner will have the right to object to such IPO Demand Notice
by delivering a written notice to such effect to the Exercising Partner and the
other Partners based solely on the Non-Exercising Partner’s conclusion that the
consummation of such IPO (utilizing the transaction structure set forth in the
IPO Demand Notice) could be reasonably expected to result in material adverse
tax impacts on the Non-Exercising Partner or its Parent Company as well as the
basis for such objection (with such basis set forth in reasonable detail in
writing if practicable) (the “IPO Rebuttal”). If an IPO Rebuttal is received,
for the thirty (30) day period following receipt thereof, the Exercising Partner
will have the opportunity to (i) object to such IPO Rebuttal on the basis that
the proposed transaction structure set forth therein would not constitute such a
material adverse tax impact and/or (ii) propose an alternate transaction
structure(s) for the IPO that would not result in material adverse tax impacts
on the Non-Exercising Partner or its Parent Company (the “Alternative Structure”
or “Alternative Structures”). If a valid Alternative Structure is proposed
within such thirty (30) day period (or such longer period as the Exercising
Partner and the Non-Exercising Partner may mutually agree), then the IPO
Consummation Obligation will continue by utilizing such Alternative Structure,
provided that the Alternative Structure would not have material adverse tax
impacts on the Non-Exercising Partner or its Parent Company. The Partners hereby
agree that in no event will indemnification be required for any potential
adverse tax impacts arising in connection with the consummation of an IPO or the
utilization of any transaction structure.

(c) Subject to Subsections 10.1(a) and 10.1(b), commencing one year from the
date of the initial IPO Notice, the General Partner and the Partnership shall
take all reasonable best efforts to pursue an IPO to be consummated as soon as
practicable thereafter (the “IPO Consummation Obligation”). The time period for
commencement or consummation of the IPO pursuant to the IPO Consummation
Obligation may be delayed upon receipt of a manually signed approval of a duly
authorized officer of the Exercising Partner to such effect.

(d) If the Company Bonds (as defined in the Holdings LLC Agreement) are
outstanding at the time of consummation of the IPO, and the GE Partners and the
Penske Partners desire to participate as selling equityholders in the IPO (the
“Selling Interests”), then, with respect to the Selling Interests, the GE
Partners or the Penske Partners will have the right to demand that the
Partnership give first priority to the Partnership Interests held by LJ VP Sub,
with all net proceeds resulting from the sale thereof to be used to repay
indebtedness outstanding under the Company Bonds.

(e) For the avoidance of doubt, the transactions contemplated by this
Section 10.1 shall not be subject to Sections 9.2 and 9.3.

(f) In the event that an IPO is abandoned or otherwise not consummated pursuant
to this Section 10.1, and a transaction structure proposed for such IPO had been
subject to the review and discussion process in Subsections 10.1(a) and 10.1(b),
during which it was agreed or determined that such transaction structure would
not have material adverse tax impacts on the Non-Exercising Partner or its
Parent Company (an “Approved IPO Structure”), either Exercising Partner will
have the right to deliver an IPO Notice with respect to such Approved IPO
Structure and the Non-Exercising Partner will have the right, within the sixty
(60) day period following the delivery of such IPO Notice, to deliver an IPO
Rebuttal based solely on its conclusion that such Approved IPO Structure could
reasonably be expected to result in material adverse tax impacts on the
Non-Exercising Partner or its Parent Company when compared to the tax impacts
existing at the time such transaction structure was previously determined not to
have material adverse tax impacts on the Non-Exercising Partner or its Parent
Company. If such IPO Rebuttal is delivered, then the Exercising Partner and the
Non-Exercising Partner shall then follow the procedures set forth in Subsection
10.1(b) with respect to such IPO Notice. If no such IPO Rebuttal is timely
delivered to the Exercising Partner, then the IPO Consummation Obligation will
continue by utilizing such Approved IPO Structure.

 

- 58 -



--------------------------------------------------------------------------------

(g) In the event that an IPO is abandoned or otherwise not consummated pursuant
to this Section 10.1, and (i) the last transaction structure proposed by the
Exercising Partner and discussed under Subsections 10.1(a) and (b) would have
had material adverse tax impacts on the Non-Exercising Partner or its Parent
Company, (ii) an Approved IPO Structure did not exist, or (iii) the Exercising
Partner desires to pursue a transaction other than an Approved IPO Structure,
then, notwithstanding the first sentence of Subsection 10.1(a), neither the
Exercising Partner nor the non-Exercising Partner will have the right to deliver
a new IPO Notice until on or after the first anniversary of the date of the most
recent IPO Notice. Such IPO Notice will be subject to the process set forth in
Subsections 10.1(a) and 10.1(b), except that the sixty (60) day periods therein
shall be thirty (30) day periods for any such subsequent IPO Notice.

(h) No Exercising Partner shall have the right to deliver an IPO Notice during
the pendency of discussions pursuant to this Section 10.1 concerning a
previously delivered IPO Notice.

10.2 Partnership Restructuring in connection with IPO. Subject to Subsection
10.1(a), commencing one year from the date of receipt of the IPO Notice by the
General Partner, the GE Partners and PTLC shall meet to discuss restructuring
the Partnership in order to effect an IPO with the most favorable tax treatment
possible and each of the General Partner, the GE Partners and PTLC shall use
reasonable best efforts to devise and effect such restructuring.

10.3 IPO Alternative. Upon receipt of the IPO Notice, the GE Partners or Penske
Partners, as applicable, will have the option to simultaneously seek a purchaser
of the Partnership Interests and Member Interests held by the Exercising
Partner. If such interests are not purchased pursuant to a purchase agreement
executed and delivered to the Partnership by another Person at a price
acceptable to the Exercising Partner(s) in its sole discretion by the first
anniversary of the date of the IPO Notice, then the Exercising Partner or other
Partners will have the right to participate in the IPO in accordance with the
Registration Rights Agreement. Any Sale of Partnership Interests pursuant to
this Section 10.3 shall not be subject to the provisions of Article 9.

 

- 59 -



--------------------------------------------------------------------------------

ARTICLE 11

DISSOLUTION

11.1 Events of Dissolution. The Partnership shall continue until December 31,
2023, or such later date as PTLC and the GE Representative Partner may agree,
unless sooner dissolved upon the earliest to occur of the following events,
which shall cause an immediate dissolution of the Partnership:

(a) the sale, exchange or other disposition of all or substantially all of the
Partnership’s assets;

(b) the withdrawal, resignation, filing of a certificate of dissolution or
revocation of the charter or Bankruptcy of the General Partner or the occurrence
of any other event which causes the General Partner to cease to be a general
partner of the Partnership under the Act, except as contemplated by Section 1.1
(each an “Event of Withdrawal”); provided, however, that upon the occurrence of
an Event of Withdrawal of the General Partner, the Partnership shall not be
dissolved and its business shall not be required to be wound up if within 90
days after such Event of Withdrawal all the Limited Partners then holding a
majority of the Partnership Interests (exclusive of any Partnership Interest
then held by members of the PTLC Consolidated Group) agree in writing to
continue the business of the Partnership and to the appointment, effective as of
the occurrence of such Event of Withdrawal, of one or more successor general
partners of the Partnership, each of whom is hereby authorized to continue the
business of the Partnership; or

(c) such earlier date as the Partners shall unanimously elect.

11.2 Final Accounting. Upon the dissolution of the Partnership and the failure
to continue the Partnership as provided in Section 11.1 hereof, a proper
accounting shall be made by the Partnership’s Auditor from the date of the last
previous accounting to the date of dissolution.

11.3 Liquidation. Upon the dissolution of the Partnership and the failure to
continue the Partnership as provided in Section 11.1 hereof, the General Partner
or, if there is no General Partner, a person approved by the Majority Limited
Partners and the GE Representative Partner, shall act as liquidator to wind up
the Partnership. The liquidator shall have full power and authority to sell,
assign and encumber any or all of the Partnership’s assets and to wind up and
liquidate the affairs of the Partnership in an orderly and business-like manner.
All proceeds from liquidation shall be distributed in the following orders of
priority: (a) to the payment and discharge of the debts and liabilities of the
Partnership (other than liabilities for distributions to Partners) and expenses
of liquidation, (b) to the setting up of such reserves as the liquidator may
reasonably deem necessary for any contingent liability of the Partnership (other
than liabilities for distributions to Partners), and (c) the balance to the
Partners in accordance with their Capital Accounts after adjustment to reflect
all Profit and Loss for the Partnership Year in which such liquidation occurs.

 

- 60 -



--------------------------------------------------------------------------------

11.4 Cancellation of Certificate. Upon the completion of the distribution of
Partnership assets as provided in Section 11.3 hereof, the Partnership shall be
terminated and the person acting as liquidator shall cause the cancellation of
the Certificate and shall take such other actions as may be necessary or
appropriate to terminate the Partnership.

ARTICLE 12

INVESTMENT REPRESENTATIONS

12.1 Investment Purpose. Each Limited Partner represents and warrants to the
Partnership and to each other Partner that it has acquired its limited partner
interest in the Partnership for its own account, for investment only and not
with a view to the distribution thereof, except to the extent provided in or
contemplated by this Agreement.

12.2 Investment Restriction. Each Partner recognizes that (a) the limited
partner interests in the Partnership have not been registered under the
Securities Act in reliance upon an exemption from such registration, and agrees
that it will not Transfer its limited partner interest in the Partnership (i) in
the absence of an effective registration statement covering such limited partner
interest under the Securities Act, unless such offer or Transfer is exempt from
registration for any proposed sale, and (ii) except in compliance with all
applicable provisions of this Agreement, and (b) the restrictions on transfer
imposed by this Agreement may severely affect the liquidity of an investment in
limited partner interests in the Partnership.

ARTICLE 13

NOTICES

13.1 Method of Notice. Any notice or request hereunder may be given to any
Partner at their respective addresses/ numbers set forth below or at such other
address/ number as may hereafter be specified in a notice designated as a notice
of change of address under this Section. Any notice or request hereunder may be
given by (a) hand delivery, (b) overnight courier, (c) registered or certified
mail, return receipt requested, or (d) electronic transmission or facsimile (or
such other e-mail address or number as may hereafter be specified in a notice
designated as a notice of change of address), with electronic confirmation of
its receipt and subsequently confirmed by registered or certified mail or
overnight courrier. Any notice or other communication required or permitted
pursuant to this Agreement shall be deemed given (i) when personally delivered
to any officer of the party to whom it is addressed, (ii) on the earlier of
actual receipt thereof or five (5) Business Days following posting thereof by
certified or registered mail, postage prepaid, (iii) upon actual receipt thereof
when sent by a recognized overnight delivery service or (iv) upon actual receipt
thereof when sent by electronic transmission or by facsimile to the address or
number set forth below with electronic confirmation of its receipt, in each
case, addressed to each party at its address set forth below or at such other
address as has been furnished in writing by a party to the other by like notice,
provided, that in order for an electronic transmission to constitute proper
notice hereunder, such electronic transmission must specifically reference this
Section 13.1 and state that it is intended to constitute notice hereunder:

 

- 61 -



--------------------------------------------------------------------------------

 

  

(1)    If to PTLC at:

  

Penske Truck Leasing Corporation

2675 Morgantown Road,

Reading, Pennsylvania 19607

Attention: Senior Vice President — General Counsel

Facsimile:                 610-775-6330

E-mail Address:       mike.duff@penske.com

  

with a copy to:

  

Penske Truck Leasing Corporation

2675 Morgantown Road,

Reading, Pennsylvania 19607

Attention: Senior Vice President — Finance

Facsimile:                 610-775-5064

E-mail Address:       frank.cocuzza@penske.com

  

and a copy to:

  

Penske Corporation

2555 Telegraph Road,

Bloomfield Hills, MI 48302

Attention: Executive Vice President and General Counsel

Facsimile:                 248-648-2135

E-mail Address:       larry.bluth@penskecorp.com

  

(2)    If to LJ VP at:

  

c/o Penske Truck Leasing Corporation

2675 Morgantown Road,

Reading, Pennsylvania 19607

Attention: Senior Vice President — General Counsel

Facsimile:                 610-775-6330

E-mail Address:     mike.duff@penske.com

  

with a copy to:

  

c/o Penske Truck Leasing Corporation

2675 Morgantown Road,

Reading, Pennsylvania 19607

Attention: Senior Vice President — Finance

Facsimile:                 610-775-5064

E-mail Address:     frank.cocuzza@penske.com

  

and a copy to:

  

Penske Corporation

2555 Telegraph Road,

Bloomfield Hills, MI 48302

Attention: Executive Vice President and General Counsel

Facsimile:                 248-648-2135

E-mail Address:       larry.bluth@penskecorp.com

 

- 62 -



--------------------------------------------------------------------------------

  

(3)    If to PAG at:

  

Penske Automotive Group, Inc.

2555 Telegraph Road

Bloomfield Hills, Michigan 48302

Attention: Senior Vice President — General Counsel

Facsimile:                                                  

E-mail Address: sspradlin@penskeautomotive.com

  

with a copy to:

  

Penske Automotive Group, Inc.

2555 Telegraph Road

Bloomfield Hills, Michigan 48302

Attention: Chief Financial Officer

Facsimile:                 248-648-2515

E-mail Address:

dave.jones@penskeautomotive.com

  

and a copy to:

  

Penske Corporation

2555 Telegraph Road,

Bloomfield Hills, MI 48302

Attention: Executive Vice President and General Counsel

Facsimile:                 248-648-2135

E-mail Address:       larry.bluth@penskecorp.com

  

(4)    If to GE Truck Leasing Holdco at:

  

GE Capital Truck Leasing Holding Corp.

901 Main Avenue, 3rd Floor

Norwalk, Connecticut 06851

Attention:                 Dennis Murray, President

Facsimile:                 203-823-4502

E-mail Address:       Dennis.Murray@ge.com

  

with a copy to:

  

GE Capital Finance

901 Main Avenue, 6th Floor

Norwalk, Connecticut 06851

Attention: Strategic Transactions Counsel

Facsimile: (203) 750-7098

Email: mark.landis@ge.com

  

(5)    If to GE Logistics Holdco at:

  

Logistics Holding Corp.

1209 Orange Street

Wilmington, Delaware 19808

 

 

- 63 -



--------------------------------------------------------------------------------

  

with a copy to:

  

GE Equipment Services Division

901 Main Avenue, 3rd Floor

Norwalk, CT 06851

Attention: Senior Counsel—Strategic

Transactions and Relations, Equipment Services

Facsimile:(203) 663-8207

E-mail Address: joseph.lincoln@ge.com

  

(6)    If to GE Tennessee at:

  

General Electric Credit Corporation of Tennessee

2 Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

Attention:             Deneen Sanders

Facsimile:             (312) 602-3937

E-mail Address:   Deneen.sanders@ge.com

  

with a copy to:

  

GE Capital Finance

901 Main Avenue, 6th Floor

Norwalk, Connecticut 06851

Attention: Strategic Transactions Counsel

Facsimile: (203) 750-7098

Email: mark.landis@ge.com

13.2 Computation of Time. In computing any period of time under this Agreement,
the day of the act, event or default from which the designated period of time
begins to run shall not be included. The last day of the period so computed
shall be included, unless it is a Saturday, Sunday or legal holiday, in which
event the period shall run until the end of the next day which is not a
Saturday, Sunday or non-Business Day.

ARTICLE 14

GENERAL PROVISIONS

14.1 Entire Agreement. This Agreement constitutes the entire agreement with
respect to the subject matter hereof prospectively from the Effective Time,
provided that the resolutions of the Advisory Committee dated April 25, 2012 as
acknowledged by the General Partner are not superseded by this Agreement. For
preclusion of doubt, this Agreement does not modify or amend any rights or
obligations of the Partnership or any Partners with respect to events or
circumstances arising or existing prior to the Effective Time, which matters
will continue to be governed by the agreement of limited partnership of the
Partnership in effect at the applicable time, and does not waive or release any
claim of a Partner or the Partnership with respect to any event or circumstance
arising or existing prior to the Effective Time. The Partners hereby acknowledge
that, with respect to the Venture Agreement, dated as of August 1, 1988, by and
among PTLC, GE Tennessee, Gelco Corporation and the Partnership, as amended as
of July 1, 1993, as further amended, restated, supplemented or otherwise
modified, all rights and obligations of the parties thereunder have been
satisfied or terminated in accordance with the terms of such Agreement.

 

- 64 -



--------------------------------------------------------------------------------

14.2 Amendment; Waiver. The written approval of all of the Partners shall be
required with respect to any amendment of this Agreement that would have either
a disproportionate or a material adverse effect on the rights or obligations of
any Partner; all other amendments shall require the approval of the General
Partner and Majority Limited Partners. For the avoidance of doubt, distributions
and allocations to the Partners are deemed material for the purposes of the
preceding sentence. No rights under this Agreement shall be waived except by an
instrument in writing signed by the party sought to be charged with such waiver.
The General Partner shall give written notice to all Partners promptly after any
amendment has become effective.

14.3 Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the Laws of the State of Delaware, without giving effect to
the provisions, policies or principles thereof relating to choice or conflict of
Laws.

14.4 Binding Effect. Except as provided otherwise herein, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors and permitted assigns.

14.5 Separability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

14.6 Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

14.7 No Third-Party Rights. Nothing in this Agreement shall be deemed to create
any right in any person not a party hereto (other than the permitted successors
and permitted assigns of a party hereto) and this Agreement shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any third party (except as aforesaid).

14.8 Waiver of Partition. Each Partner, by requesting and being granted
admission to the Partnership, is deemed to waive until termination of the
Partnership any and all rights that it may have to commence or maintain any
action for partition of the Partnership’s assets.

14.9 Nature of Interests. All Partnership property, whether real or personal,
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and none of the Partners shall have any direct ownership of such
property.

14.10 Counterpart Execution. This Agreement may be executed in any number of
counterparts, each of which shall be an original instrument and all of which,
when taken together, shall constitute one and the same Agreement. Delivery of an
executed signature page of this Agreement by email, PDF or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

- 65 -



--------------------------------------------------------------------------------

[Signature Page Follows]

 

- 66 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written, effective as of the close of the Partnership’s
business on April 30, 2012.

 

   

GENERAL PARTNER:

 

PENSKE TRUCK LEASING CORPORATION

    By:   /s/ Frank Cocuzza     Name:   Frank Cocuzza     Title:   Senior Vice
President-Finance

 



--------------------------------------------------------------------------------

 

   

LIMITED PARTNERS:

 

PENSKE TRUCK LEASING CORPORATION

    By:   /s/ Frank Cocuzza     Name:   Frank Cocuzza     Title:   Senior Vice
President-Finance     PENSKE AUTOMOTIVE GROUP, INC.           By:   /s/ David
Jones     Name:   David Jones     Title:  

Executive Vice President and

Chief Financial Officer

    LJ VP, LLC     By LJ VP Holdings LLC, its sole member      

By Penske Truck Leasing

Corporation, its sole managing member

 

      By:   /s/ Frank Cocuzza       Name:   Frank Cocuzza       Title:   Senior
Vice President — Finance

 



--------------------------------------------------------------------------------

    GE CAPITAL TRUCK LEASING HOLDING CORP.     By:   /s/ Dennis M. Murray    
Name:   Dennis M. Murray     Title:   President     LOGISTICS HOLDING CORP.    
By:   /s/ Dennis M. Murray     Name:   Dennis M. Murray     Title:   President  
  GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE     By:   /s/ Dennis M.
Murray     Name:   Dennis M. Murray     Title:   Vice President

 



--------------------------------------------------------------------------------

Schedule A

Effective at the Close of Business of the Partnership on April 30, 2012

 

Name

   Percentage Interest   General Partner   

Penske Truck Leasing Corporation

     9.18 %  Limited Partners   

Penske Truck Leasing Corporation

     23.05 % 

Penske Automotive Group, Inc.

     7.08 % 

LJ VP, LLC

     21.54 % 

GE Capital Truck Leasing Holding Corp.

     29.27 % 

Logistics Holding Corp.

     9.49 % 

General Electric Credit Corporation of Tennessee

     .39 % 



--------------------------------------------------------------------------------

Schedule B

Current Members of Advisory Committee

 

Penske Committee Members:  

Roger S. Penske

Brian Hard

Frank Cocuzza

GE Committee Members:  

Mark W. Begor

Dennis Murray

 



--------------------------------------------------------------------------------

Schedule C

Capital Accounts

As of the Effective Time, the Capital Account of LJ VP, LLC shall equal the
amount of cash contributed to the Partnership on the date of this Agreement, and
the Capital Accounts of each of the other Partners shall equal the following
percentages of the fair market value of the assets of the Partnership, net of
all liabilities, immediately prior to the contribution by LJ VP, LLC:

 

Penske Truck Leasing Corporation

(both as a general partner and as a limited partner)

     41.08 % 

Penske Automotive Group, Inc.

     9.02 %  GE Capital Truck Leasing Holding Corp.      37.31 %  Logistics
Holding Corp.      12.09 %  General Electric Credit Corporation of Tennessee   
  0.50 % 

The Partners agree that the fair market value of the assets of the Partnership,
net of all liabilities, immediately prior to the contribution by LJ VP, LLC is
the amount that, in the absence of any transfers of interests by any Partner
after the Effective Time, would result in the Capital Accounts of the Partners
as of December 31, 2012, determined after taking into account all allocations
under Section 5.2, 5.3, and 5.4 hereof with respect to the taxable year ending
on December 31, 2012 and as if the Annual Distribution under Section 5.1(b)
hereof with respect to the Subject Year ending on December 31, 2012 had been
distributed on December 31, 2012, being in proportion to their Percentage
Interests, as set forth in Schedule A hereof.